UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/12 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus/Standish Fixed Income Fund Dreyfus/Standish Global Fixed Income Fund Dreyfus/Standish International Fixed Income Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus/Standish Fixed Income Fund ANNUAL REPORT December 31, 2012 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 20 Statement of Financial Futures 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 25 Notes to Financial Statements 45 Report of Independent Registered Public Accounting Firm 46 Important Tax Information 47 Board Members Information 49 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/Standish Fixed Income Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus/Standish Fixed Income Fund, covering the 12-month period from January 1, 2012, through December 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The search for higher yields amid historically low interest rates proved to be a major force in the performance of U.S. and global bond markets in 2012, even as the Federal Reserve Board and other central banks pumped liquidity into their financial systems. More specifically, low rates on U.S.Treasury securities drove investors to riskier market sectors, helping to support prices among corporate-backed securities, asset-backed securities, commercial mortgage-backed securities, and emerging-markets bonds. In addition, higher yielding bond market sectors were buoyed by gradually recovering U.S. and global economies as domestic employment trends improved, Europe avoided a collapse of its common currency, and China engineered an economic soft landing. We currently expect the U.S. and global economies to be modestly stronger in 2013, especially during the second half of the year.The U.S. economy seems likely to benefit from greater certainty regarding U.S. tax and fiscal policies, the resumption of postponed spending by businesses, and a continued housing recovery. We encourage you to discuss the implications of our economic analysis with your financial advisor, who can help you align your investments with the year’s challenges and opportunities. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2012, through December 31, 2012, as provided by David Bowser, CFA, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2012, Dreyfus/Standish Fixed Income Fund’s Class I shares achieved a total return of 7.58%. 1 The Barclays U.S. Aggregate Bond Index (the “Index”), the fund’s benchmark, achieved a total return of 4.22% for the same period. 2 With interest rates anchored by the Federal Reserve Board’s (the “Fed”) historically low target for the overnight federal funds rate, income-oriented investors sought higher yields from riskier market sectors.The fund produced higher returns than its benchmark, primarily due to its emphasis on better performing corporate bonds, asset-backed securities and commercial mortgage-backed securities. The Fund’s Investment Approach The fund seeks to achieve a high level of current income, consistent with conserving principal and liquidity, and secondarily seeks capital appreciation when changes in interest rates and economic conditions indicate that capital appreciation may be available without significant risk to principal.To achieve this, the fund invests, under normal circumstances, at least 80% of net assets in fixed-income securities issued by U.S. and foreign governments and companies. The fund invests primarily in investment-grade securities, but may invest up to 15% of assets in below investment-grade securities, sometimes referred to as junk bonds. The fund will not invest in securities rated lower than B at the time of purchase. In this instance, we will attempt to select fixed-income securities that have the potential to be upgraded. Accommodative Monetary Policy Kept Rates Low The year 2012 began in the midst of rebounding financial markets as concerns eased regarding U.S. employment trends, an intensifying European financial crisis, and an economic slowdown in China. Indeed, improving U.S. economic data, quantitative The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) easing by Europe’s policymakers, and less restrictive monetary and fiscal policies in key emerging markets boosted economic sentiment early in the year, prompting many investors to turn away from traditional safe havens and toward riskier assets. While yields of U.S. government securities typically would be expected to rise under these conditions, they remained low due to accommodative monetary policy initiatives from central banks worldwide, including the Fed’s OperationTwist, which sought to reduce long-term interest rates through sales of short-term U.S.Treasury securities and purchases of long-term bonds. Meanwhile, an improving business environment buoyed prices of corporate- and asset-backed securities, reducing yield differences along the market’s credit-quality spectrum. The U.S. labor market’s rebound slowed in the spring when employment gains proved more anemic than expected, austerity measures in Europe encountered resistance, and China’s economy remained sluggish. These headwinds sparked a renewed flight to perceived safe havens, sending yields of U.S. government securities to multi-year lows, while riskier bonds gave back some of their previous gains. Global and domestic economic data improved over the summer, but the Fed announced in September that it would take additional steps to stimulate employment growth through a new, open-ended round of quantitative easing involving purchases of up to $40 billion of mortgage-backed securities per month.This program supported bond prices through the reporting period’s end, and it helped mitigate the potentially negative impact of concerns regarding automatic tax hikes and spending cuts scheduled for the start of 2013. Security Selection Strategy Produced Positive Results The fund’s relative performance was bolstered by overweighted exposure to higher yielding market sectors.Among corporate bonds, the fund achieved particularly robust results from the financials sector as well as bonds with ratings at the bottom of the investment-grade range.The fund also received relatively robust results from high yield corporate bonds, which are not represented in the Index, and from overweighted positions in asset-backed securities and commercial mortgage-backed securities. Although residential mortgage-backed securities lagged market averages due to rising prepayment risks, the fund benefited from its emphasis on lower coupon mortgages that are less likely to be refinanced. 4 Our interest rate strategies produced more muted results. A modestly short average duration had relatively little impact on performance in 2012, but our decision to maintain underweighted exposure to shorter term bonds helped the fund participate more fully in gains stemming from falling long-term rates.The fund suffered relatively few disappointments during the year, with the exception of a brief investment in the spring in Treasury Inflation Protected Securities. The fund successfully employed futures contracts to manage interest rate strategies and currency forward contracts to protect against unexpected changes in currency exchange rates. NOTE Effective January 18, 2013, Dreyfus/Standish Fixed Income Fund merged into of Dreyfus Intermediate Term Income Fund (“Acquiring Fund”).The merger provided for the transfer of the Dreyfus/Standish Fixed Income Fund’s assets to the Acquiring Fund in a tax-free exchange for corresponding shares of the Acquiring Fund. January 15, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years.The Index does not include fees and expenses to which the fund is subject. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/12 1 Year 5 Years 10 Years Class I shares % % % Barclays U.S. Aggregate Bond Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/Standish Fixed Income Fund on 12/31/02 to a $10,000 investment made in the Barclays U.S.Aggregate Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses.The Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish Fixed Income Fund from July 1, 2012 to December 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2012 Expenses paid per $1,000 † $ 3.18 Ending value (after expenses) $ 1,041.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2012 Expenses paid per $1,000 † $ 3.15 Ending value (after expenses) $ 1,022.02 † Expenses are equal to the fund’s annualized expense ratio of .62% for Class I, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS December 31, 2012 Coupon Maturity Principal Bonds and Notes—119.5% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./ Auto Receivables—5.5% AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 290,000 290,034 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. C 2.67 1/8/18 390,000 401,401 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 1,365,000 1,472,660 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 1,095,000 1,185,080 CarMax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 200,000 207,117 CarMax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 140,000 146,403 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 280,000 281,753 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 535,000 535,195 Santander Drive Auto Receivables Trust, Ser. 2010-B, Cl. C 3.02 10/17/16 835,000 b 850,683 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. C 3.06 11/15/17 405,000 418,450 Santander Drive Auto Receivables Trust, Ser. 2011-1, Cl. C 3.11 5/16/16 1,065,000 1,097,110 Santander Drive Auto Receivables Trust, Ser. 2012-2, Cl. C 3.20 2/15/18 540,000 557,590 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. D 3.64 5/15/18 710,000 738,380 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 230,000 240,615 Santander Drive Auto Receivables Trust, Ser. 2011-3, Cl. D 4.23 5/15/17 450,000 474,431 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 540,000 574,216 Commercial Mortgage Pass-Through Ctfs.—4.8% American Tower Trust, Ser. 2007-1A, Cl. D 5.96 4/15/37 630,000 b 644,713 American Tower Trust, Ser. 2007-1A, Cl. F 6.64 4/15/37 1,280,000 b 1,309,480 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Citigroup Commercial Mortgage Trust, Ser. 2012-GC8, Cl. A4 3.02 9/10/45 735,000 775,629 Credit Suisse First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 102,324 c 102,533 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 1.73 3/6/20 2,965,000 b,c 2,971,037 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 2.48 3/6/20 1,120,000 b,c 1,123,523 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 4.80 3/6/20 650,000 b,c 654,527 JP Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. AM 5.88 2/12/51 560,000 c 652,605 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 50,028 50,009 Consumer Discretionary—4.1% Ameristar Casinos, Gtd. Notes 7.50 4/15/21 390,000 424,612 AutoZone, Sr. Unscd. Notes 3.70 4/15/22 435,000 458,195 Cablevision Systems, Sr. Unscd. Notes 7.75 4/15/18 400,000 447,000 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 575,000 b 703,330 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 1,067,745 b 1,476,213 Dish DBS, Gtd. Notes 5.88 7/15/22 430,000 464,400 Hanesbrands, Gtd. Notes 6.38 12/15/20 420,000 464,100 NBCUniversal Media, Sr. Unscd. Notes 4.38 4/1/21 305,000 343,220 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 150,000 b 181,608 Staples, Sr. Unscd. Notes 9.75 1/15/14 330,000 358,865 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Consumer Discretionary (continued) TCI Communications, Sr. Unscd. Debs 7.88 2/15/26 355,000 500,101 Time Warner, Gtd. Debs 6.10 7/15/40 220,000 267,329 Time Warner, Gtd. Notes 3.40 6/15/22 440,000 459,883 Unitymedia Hessen, Sr. Scd. Notes 5.50 1/15/23 455,000 b 472,062 Consumer Staples—1.1% Mondelez International, Sr. Unscd. Notes 6.88 2/1/38 325,000 450,826 Pernod-Ricard, Sr. Unscd. Notes 4.25 7/15/22 530,000 b 583,602 SABMiller Holdings, Gtd. Notes 3.75 1/15/22 530,000 b 573,413 Walgreen, Sr. Unscd. Notes 1.00 3/13/15 300,000 300,415 Energy—4.1% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 985,000 1,177,799 CNOOC Finance (2012), Gtd. Notes 3.88 5/2/22 440,000 b 468,497 Continental Resources, Gtd. Notes 5.00 9/15/22 465,000 503,362 Enterprise Products Operating, Gtd. Notes 4.45 2/15/43 205,000 208,420 Enterprise Products Operating, Gtd. Notes 5.95 2/1/41 520,000 630,119 Hess, Sr. Unscd. Notes 5.60 2/15/41 310,000 368,029 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.55 9/15/40 605,000 760,883 MEG Energy, Gtd. Notes 6.38 1/30/23 425,000 b 445,187 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 610,000 777,750 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Energy (continued) Petrobras International Finance, Gtd. Notes 5.38 1/27/21 305,000 344,900 Petrobras International Finance, Gtd. Notes 6.75 1/27/41 260,000 330,743 Transocean, Gtd. Notes 2.50 10/15/17 330,000 333,846 Unit, Gtd. Notes 6.63 5/15/21 440,000 b 453,750 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 235,000 239,436 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 125,000 153,365 Financial—18.4% AIG SunAmerica Global Financing X, Sr. Scd. Notes 6.90 3/15/32 190,000 b 252,849 Ally Financial, Gtd. Notes 4.63 6/26/15 650,000 678,006 Ally Financial, Gtd. Notes 5.50 2/15/17 1,090,000 1,171,418 American International Group, Sr. Unscd. Notes 6.40 12/15/20 675,000 838,889 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 610,000 c 672,525 AON, Gtd. Notes 3.50 9/30/15 460,000 484,792 Bangkok Bank, Sr. Unscd. Notes 3.88 9/27/22 400,000 b 414,400 Bank of America, Sr. Unscd. Notes 5.00 5/13/21 1,225,000 1,400,952 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 150,000 178,122 Bank of America, Sr. Unscd. Notes 5.70 1/24/22 805,000 969,815 BBVA US Senior, Gtd. Notes 4.66 10/9/15 465,000 477,081 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 563,000 649,065 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Financial (continued) CIT Group, Sr. Unscd. Notes 5.00 5/15/17 485,000 516,525 CIT Group, Sr. Unscd. Notes 5.00 8/15/22 230,000 246,416 Citigroup, Sr. Unscd. Notes 4.50 1/14/22 285,000 318,573 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 900,000 1,062,294 Citigroup, Sr. Unscd. Notes 5.88 1/30/42 250,000 309,724 DDR, Sr. Unscd. Notes 4.75 4/15/18 545,000 604,721 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 998,000 1,138,573 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 430,000 550,531 EPR Properties, Gtd. Notes 5.75 8/15/22 465,000 483,034 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 460,000 b 556,941 Ford Motor Credit, Sr. Unscd. Notes 4.21 4/15/16 660,000 704,508 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 1,075,000 1,188,881 General Electric Capital, Sr. Unscd. Notes 2.30 4/27/17 675,000 700,614 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 520,000 709,313 Goldman Sachs Group, Sr. Unscd. Notes 5.25 7/27/21 560,000 639,506 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 195,000 230,949 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 815,000 b 890,466 Hartford Financial Services Group, Sr. Unscd. Notes 5.13 4/15/22 645,000 745,635 Health Care REIT, Sr. Unscd. Notes 5.13 3/15/43 535,000 515,421 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Financial (continued) HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 625,000 685,624 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 400,000 b 430,523 International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 425,000 450,113 International Lease Finance, Sr. Unscd. Notes 6.63 11/15/13 565,000 589,012 Intesa Sanpaolo, Sr. Unscd. Notes 6.50 2/24/21 550,000 b 580,455 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 590,000 660,959 Liberty Mutual Group, Gtd. Notes 6.50 5/1/42 195,000 b 220,147 Metlife, Sr. Unscd. Notes, Ser. A 6.82 8/15/18 550,000 693,711 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 455,000 517,492 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 840,000 932,155 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 580,000 c 611,175 Prudential Financial, Notes 5.38 6/21/20 540,000 632,265 Rabobank Nederland, Bank Gtd. Notes 3.95 11/9/22 495,000 507,928 Regency Centers, Gtd. Notes 5.25 8/1/15 187,000 204,038 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 785,000 c 925,813 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 505,000 517,160 Santander US Debt, Bank Gtd. Notes 3.72 1/20/15 900,000 b 904,528 WEA Finance, Gtd. Notes 7.13 4/15/18 305,000 b 376,248 WEA Finance, Gtd. Notes 7.50 6/2/14 245,000 b 266,658 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Financial (continued) Willis North America, Gtd. Notes 6.20 3/28/17 810,000 923,035 Foreign/Governmental—9.2% Corporacion Andina De Formento, Sr. Unscd. Notes 3.75 1/15/16 590,000 625,580 Indonesia Eximbank, Sr. Unscd. Notes 3.75 4/26/17 415,000 d 439,699 Irish Government, Unscd. Bonds EUR 5.50 10/18/17 610,000 885,488 Italian Government, Unscd. Bonds EUR 4.75 6/1/17 2,560,000 3,600,747 Italian Government, Unscd. Bonds EUR 5.50 9/1/22 645,000 924,191 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 620,000 629,244 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 300,000 339,300 Portuguese Government, Sr. Unscd. Bonds EUR 4.45 6/15/18 655,000 804,853 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 585,000 642,465 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 360,000 468,224 Slovenian Government, Sr. Unscd. Notes 5.50 10/26/22 1,315,000 b 1,384,037 South African Government, Bonds, Ser. R209 ZAR 6.25 3/31/36 9,580,000 918,391 Spanish Government, Sr. Unscd. Bonds EUR 5.50 7/30/17 3,115,000 4,360,013 Health Care—.5% DaVita HealthCare Partners, Gtd. Notes 5.75 8/15/22 85,000 89,994 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Health Care (continued) Watson Pharmaceuticals, Sr. Unscd. Notes 4.63 10/1/42 225,000 235,208 WellPoint, Sr. Unscd. Notes 1.25 9/10/15 585,000 590,015 Industrial—.8% Techem, Sr. Scd. Notes EUR 6.13 10/1/19 340,000 b 483,567 Waste Management, Gtd. Notes 7.00 7/15/28 261,000 354,632 Xerox, Sr. Unscd. Notes 5.63 12/15/19 485,000 542,659 Information Technology—.1% Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 160,000 Materials—2.1% ArcelorMittal, Sr. Unscd. Notes 6.75 2/25/22 445,000 c 467,832 Ardagh Packaging Finance, Sr. Scd. Notes 7.38 10/15/17 450,000 b 491,062 Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 475,000 521,325 Sealed Air, Sr. Unscd. Notes 6.50 12/1/20 175,000 b 189,875 Smurfit Kappa Acquisitions, Sr. Scd. Notes 4.88 9/15/18 200,000 b 205,000 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 5.13 9/15/18 200,000 b 279,435 Teck Resources, Gtd. Notes 6.25 7/15/41 410,000 484,008 Vale, Sr. Unscd. Notes 5.63 9/11/42 415,000 452,599 The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Materials (continued) Vale Overseas, Gtd. Notes 4.38 1/11/22 525,000 563,066 Municipal Bonds—1.0% California, GO (Build America Bonds) 7.30 10/1/39 610,000 845,887 New York City, GO (Build America Bonds) 5.99 12/1/36 630,000 799,980 Residential Mortgage Pass -Through Ctfs.—.1% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 241,730 Telecommunications—.6% Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 135,000 185,947 Telecom Italia Capital, Gtd. Notes 7.18 6/18/19 150,000 174,825 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 675,000 721,406 U.S. Government Agencies—3.9% Federal National Mortgage Association, Notes 1.55 10/29/19 1,675,000 e 1,677,332 Federal National Mortgage Association, Notes 1.55 10/29/19 1,720,000 e 1,720,064 Federal National Mortgage Association, Notes 1.70 10/4/19 1,740,000 e 1,743,781 Federal National Mortgage Association, Notes 1.70 11/13/19 1,675,000 e 1,679,449 U.S. Government Agencies/ Mortgage-Backed—25.5% Federal Home Loan Mortgage Corp.: 4.00% 7,135,000 e,f 7,618,842 5.00%, 1/1/40—9/1/40 1,113,247 e 1,241,990 5.50%, 5/1/40 85,421 e 92,398 7.00%, 11/1/31 103,510 e 122,041 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Federal National Mortgage Association: 2.50% 935,000 e,f 977,952 3.00% 10,305,000 e,f 10,800,928 3.50% 14,090,000 e,f 15,026,214 5.00% 3,675,000 e,f 3,981,059 4.50%, 11/1/14 1,815 e 1,954 5.00%, 1/1/19—9/1/40 655,599 e 725,644 5.50%, 2/1/33—7/1/40 2,883,504 e 3,194,860 6.00%, 1/1/38 445,893 e 488,238 7.00%, 11/1/31—6/1/32 15,168 e 17,464 7.50%, 2/1/29—11/1/29 2,952 e 3,533 Government National Mortgage Association I: 6.50%, 7/15/32 2,078 2,470 8.00%, 5/15/26 1,839 2,134 U.S. Government Securities—36.3% U.S. Treasury Bonds: 3.88%, 8/15/40 4,765,000 d 5,727,678 4.63%, 2/15/40 160,000 d 216,200 6.13%, 11/15/27 1,050,000 1,560,070 U.S. Treasury Notes: 0.13%, 7/31/14 5,055,000 d 5,047,301 0.63%, 1/31/13 26,325,000 d 26,339,400 1.38%, 1/15/13 4,135,000 4,137,423 1.75%, 5/31/16 8,150,000 8,514,843 2.38%, 7/31/17 8,375,000 d 9,032,571 3.88%, 2/15/13 2,480,000 2,491,626 Utilities—1.4% Calpine, Sr. Scd. Notes 7.88 1/15/23 100,000 b 113,500 Enel Finance International, Gtd. Bonds 6.25 9/15/17 775,000 b 862,446 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 355,000 414,255 Nisource Finance, Gtd. Notes 4.45 12/1/21 555,000 608,839 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Utilities (continued) Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 340,000 398,911 Total Bonds and Notes (cost $200,622,243) Preferred Stocks—.6% Shares Value ($) Financial General Electric Capital, Non -Cum, Perpetual, Ser. B, $6.25 (cost $900,000) 9,000 c Face Amount Covered by Options Purchased—.1% Contracts ($) Value ($) Call Options—.0% 10-Year USD LIBOR-BBA, February 2013 @ $1.75 4,195,000 g Put Options—.1% 10-Year USD LIBOR-BBA, February 2013 @ $1.75 4,195,000 g Total Options Purchased (cost $107,811) Principal Short -Term Investments—.2% Amount ($) Value ($) U.S. Treasury Bills; 0.08%, 2/7/13 (cost $424,963) 425,000 h Other Investment—1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,677,096) 1,677,096 i 18 Investment of Cash Collateral for Securities Loaned—.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $449,813) 449,813 i Total Investments (cost $204,181,926) % Liabilities, Less Cash and Receivables %) ) Net Assets % BBA—British Bankers Association GO—General Obligation LIBOR—London Interbank Offered Rate REIT—Real Estate Investment Trust USD—U.S. Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. EUR—Euro ZAR—South African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At December 31, 2012, these securities were valued at $21,813,762 or 12.6% of net assets. c Variable rate security—interest rate subject to periodic change. d Security, or portion thereof, on loan.At December 31, 2012, the value of the fund’s securities on loan was $21,641,204 and the value of the collateral held by the fund was $22,265,848, consisting of cash collateral of $449,813 and U.S. Government and Agency securities valued at $21,816,035. e The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. f Purchased on a forward commitment basis. g Non-income producing security. h Held by or on behalf of a counterparty for open financial futures positions. i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government & Agencies 65.7 Municipal Bonds 1.0 Corporate Bonds 33.2 Preferred Stocks .6 Asset/Mortgage-Backed 10.4 Option Purchased .1 Foreign/Governmental 9.2 Short-Term/Money Market Investments 1.4 † Based on net assets. See notes to financial statements. The Fund 19 STATEMENT OF FINANCIAL FUTURES December 31, 2012 Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 12/31/2012 ($) Financial Futures Long Long Gilt 28 March 2013 ) Financial Futures Short Euro-Bund 28 ) March 2013 ) U.S. Treasury 10 Year Notes ) March 2013 Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES December 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $21,641,204)—Note 1(c): Unaffiliated issuers 202,055,017 208,999,877 Affiliated issuers 2,126,909 2,126,909 Cash 62,184 Cash denominated in foreign currencies 152,116 152,464 Dividends, interest and securities lending income receivable 1,399,002 Receivable for futures variation margin—Note 4 21,449 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 16,921 Prepaid expenses 12,002 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 76,056 Due to Administrator—Note 3(a) 8,809 Payable for open mortgage dollar roll transactions—Note 4 32,847,977 Payable for investment securities purchased 5,548,980 Liability for securities on loan—Note 1(c) 449,813 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 126,348 Payable for shares of Beneficial Interest redeemed 22,951 Accrued expenses 67,410 Net Assets ($) Composition of Net Assets ($): Paid-in capital 166,373,802 Accumulated undistributed investment income—net 847,987 Accumulated net realized gain (loss) on investments (452,223 ) Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions (including $34,269 net unrealized appreciation on financial futures) 6,872,898 Net Assets ($) Class I Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 7,683,733 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Year Ended December 31, 2012 Investment Income ($): Income: Interest 5,112,008 Income from securities lending—Note 1(c) 23,565 Dividends: Unaffiliated issuers 21,562 Affiliated issuers 4,003 Total Income Expenses: Investment advisory fee—Note 3(a) 778,161 Administration fee—Note 3(a) 116,724 Professional fees 81,899 Shareholder servicing costs—Note 3(c) 42,036 Administrative service fees—Note 3(b) 28,934 Custodian fees—Note 3(c) 26,224 Registration fees 23,029 Prospectus and shareholders’ reports 21,042 Trustees’ fees and expenses—Note 3(d) 17,228 Loan commitment fees—Note 2 1,686 Miscellaneous 45,541 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (8 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 9,118,849 Net realized gain (loss) on options transactions 58,507 Net realized gain (loss) on financial futures (207,018 ) Net realized gain (loss) on swap transactions (54,535 ) Net realized gain (loss) on forward foreign currency exchange contracts 146,331 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 1,130,121 net unrealized appreciation (depreciation) on options transactions (18,921 ) Net unrealized appreciation (depreciation) on financial futures 46,482 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (109,427 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2012 2011 Operations ($): Investment income—net 3,978,642 6,337,662 Net realized gain (loss) on investments 9,062,134 11,007,171 Net unrealized appreciation (depreciation) on investments 1,048,255 (1,671,087 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold 17,830,355 44,852,359 Dividends reinvested 3,735,110 6,083,801 Cost of shares redeemed (69,291,395 ) (89,960,363 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 211,716,452 241,733,022 End of Period Undistributed investment income—net 847,987 843,233 Capital Share Transactions (Shares): Shares sold 811,305 2,113,586 Shares issued for dividends reinvested 168,521 288,276 Shares redeemed (3,133,837 ) (4,234,315 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended December 31, 2012 2011 2010 2009 a 2008 Per Share Data ($): Net asset value, beginning of period 21.52 20.71 19.79 17.52 19.31 Investment Operations: Investment income—net b .45 .59 .77 .85 .88 Net realized and unrealized gain (loss) on investments 1.17 .86 .99 2.29 (1.81 ) Total from Investment Operations 1.62 1.45 1.76 3.14 (.93 ) Distributions: Dividends from investment income—net (.54 ) (.64 ) (.84 ) (.87 ) (.86 ) Net asset value, end of period 22.60 21.52 20.71 19.79 17.52 Total Return (%) 7.58 7.10 8.99 18.32 (5.00 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .61 .56 .54 .60 .52 Ratio of net expenses to average net assets .61 .55 .50 .50 .50 Ratio of net investment income to average net assets 2.05 2.79 3.74 4.62 4.72 Portfolio Turnover Rate c 467.10 400.34 328.76 361.73 443 Net Assets, end of period ($ x 1,000) 173,642 211,716 241,733 245,169 310,742 a Effective September 1, 2009, the fund’s shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2012, 2011, 2010, 2009 and 2008 were 223.05%, 281.77%, 130.16%, 93.83% and 72%, respectively. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus/Standish Fixed Income Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company offering eleven series, including the fund. The fund’s investment objective is to achieve a high level of current incomes consistent with conserving principal liquidity.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. Class I shares are sold primarily to bank trust departments and other financial service providers, (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution and bear no Distribution or Shareholder Services Plan fees. Class I shares are offered without a front end sales charge or contingent deferred sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. 26 Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter are valued at the mean between the bid and asked price.These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. These securities are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 9,471,118 — Commercial Mortgage-Backed — 8,284,056 — Corporate Bonds † — 57,644,002 — Foreign Government — 16,022,232 — Municipal Bonds — 1,645,867 — 28 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) (continued) Mutual Funds 2,126,909 — — Preferred Stocks † — 984,331 — Residential Mortgage-Backed — 245,748 — U.S. Government Agencies/ Mortgage-Backed — 51,118,347 — U.S. Treasury — 63,492,100 — Other Financial Instruments: Financial Futures †† 83,884 — — Forward Foreign Currency Exchange Contracts †† — 16,921 — Options Purchased — 92,076 — Liabilities ($) Other Financial Instruments: Financial Futures †† (49,615 ) — — ) Forward Foreign Currency Exchange Contracts †† — (126,348 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At December 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2012, The Bank of New York Mellon earned $12,689 from lending portfolio securities, pursuant to the securities lending agreement. 30 (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended December 31, 2012 were as follows: Affiliated Investment Value Value Net Company 12/31/2011 ($) Purchases ($) Sales ($) 12/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 3,759,606 97,289,787 99,372,297 1,677,096 1.0 Dreyfus Institutional Cash Advantage Fund 10,733,429 16,461,539 26,745,155 449,813 .2 Total (e) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $897,827, accumulated capital losses $418,512 and unrealized appreciation $6,789,347. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As 32 a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2012. If not applied, the carryover expires in fiscal year 2017. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2012 and December 31, 2011 were as follows: ordinary income $4,437,089 and $6,666,113, respectively. During the period ended December 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for pay-down gains and losses on mortgage-backed securities, amortization of premiums, consent fees and foreign currency transactions, the fund increased accumulated undistributed investment income-net by $463,201 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. (h) New Accounting Pronouncements: In April 2011, FASB issued Accounting Standards Update No. 2011-03 “Transfers and Servicing (Topic 860) Reconsideration of Effective Control for Repurchase Agreements” (“ASU 2011-03”) which relates to the accounting for repurchase agreements and similar agreements including mortgage dollar rolls, that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.ASU 2011-03 modifies the criteria for determining effective control of transferred assets and as a result certain agreements may now be accounted for as secured borrowings.ASU 2011-03 was effective for new transfers and existing transactions that were modified in the first interim or annual period beginning on or after December 15, 2011. The new disclosures have been implemented and there was no change in accounting for the fund. Management has determined that the fund has not entered into transactions that can be deemed “secured borrowings” as defined by ASU 2011-03. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition, ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”). ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods.At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A. was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2012, the fund did not borrow under the Facilities. 34 NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is based on the value of the fund’s average daily net assets and is computed at the following annual rates: .40% of the first $250 million; .35% of the next $250 million and .30% in excess of $500 million. The fund has an Accounting and Administration Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative and accounting services for the fund. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities and equipment.The fee is based on the fund’s average daily net assets and computed at the following annual rates: .06% of the first $500 million, .04% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services.The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $116,724 during the period December 31, 2012. (b) The fund pays administrative service fees. These fees are paid to affiliated or unaffiliated retirement plans, omnibus accounts and platform administrators and other entities (“Plan Administrators”) that provide record keeping and/or other administrative support services to The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) accounts, retirement plans and their participants. As compensation for such services, the fund pays each Plan Administrators an administrative service fee an amount of up to .15% (on an annualized basis) of the fund’s average daily net assets attributable to fund shares that are held in accounts serviced by such Plan Administrators. During the period ended December 31, 2012, the fund were charged $28,934 for administrative service fees. The fund’s adviser or its affiliates may pay additional compensation from their own resources to Plan Administrators and other entities for administrative services, as well as for marketing or other distribution related services.These payments may provide an incentive for these entities to actively promote the fund or cooperate with the Distributor’s promotional efforts. (c) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2012, the fund was charged $1,896 for transfer agency services and $39 for cash management services. Cash management fees were partially offset by earnings credits of $4. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2012, the fund was charged $26,224 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash 36 management services related to fund subscriptions and redemptions. During the period ended December 31, 2012, the fund was charged $100 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $4. During the period ended December 31, 2012, the fund was charged $8,783 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $58,725, custodian fees $12,820, Chief Compliance Officer fees $3,981 and transfer agency fees $530. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, financial futures, forward contracts, options transactions and swap transactions, during the period ended December 31, 2012, amounted to $1,107,994,148 and $1,168,958,545, respectively, of which $578,907,214 in purchases and $579,897,477 in sales were from mortgage dollar roll transactions. Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold.The fund accounts for mortgage dollar rolls as purchases and sales transactions. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended December 31, 2012 is discussed below. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of December 31, 2012 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 175,960 Interest rate risk 1 (49,615 ) Foreign exchange risk 3 16,921 Foreign exchange risk 4 (126,348 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in Investments in securities—Unaffiliated issuers, at value. 3 Unrealized appreciation on forward foreign currency exchange contracts. 4 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended December 31, 2012 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 5 Transactions 6 Contracts 7 Transactions 8 Total Interest rate (207,018 ) 58,507 — (54,535 ) ) Foreign exchange — — 146,331 — Total ) ) ) 38 Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Financial Options Forward Underlying risk Futures 9 Transactions 10 Contracts 11 Total Interest rate 46,482 (18,921 ) — Foreign exchange — — ) ) Total ) ) ) Statement of Operations location: 5 Net realized gain (loss) on financial futures. 6 Net realized gain (loss) on options transactions. 7 Net realized gain (loss) on forward foreign currency exchange contracts. 8 Net realized gain (loss) on swap transactions. 9 Net unrealized appreciation (depreciation) on financial futures. 10 Net unrealized appreciation (depreciation) on options transactions. 11 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default. Financial The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) futures open at December 31, 2012 are set forth in the Statement of Financial Futures. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates or as a substitute for an investment.The fund is subject to market risk and interest rate risk in the course of pursuing its investment objectives through its investments in options contracts.A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from 40 a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects the following: any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. The following summarizes the fund’s call/put options written during the period ended December 31, 2012: Face Amount Options Terminated Covered by Premiums Net Realized Option Written: Contracts ($) Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2011 6,115,000 86,284 Contracts terminated: Contracts closed 6,115,000 86,284 79,965 6,319 Contracts Outstanding December 31, 2012 — — Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at December 31, 2012: Forward Foreign Currency Foreign Unrealized Exchange Currency Appreciation Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Mexcian New Peso, Expiring 1/29/2013 a 22,840,000 1,787,881 1,762,002 (25,879 ) South African Rand, Expiring 1/29/2013 a 7,520,000 866,359 883,280 16,921 Sales: Proceeds ($) Euro, Expiring 1/29/2013 b 8,520,000 11,148,437 11,248,906 (100,469 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JPMorgan Chase & Co. b Morgan Stanley Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement 42 of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap contracts in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. At December 31, 2012, there were no interest rate swap agreements outstanding. The following summarizes the average market value of derivatives outstanding during the period ended December 31, 2012: Average Market Value ($) Interest rate financial futures 11,156,102 Interest rate options contracts 32,286 Forward contracts 6,393,853 The following summarizes the average notional value of swap contracts outstanding during the period ended December 31, 2012: Average Notional Value ($) Interest rate swap contracts 1,936,154 At December 31, 2012, the cost of investments for federal income tax purposes was $204,252,807; accordingly, accumulated net unrealized appreciation on investments was $6,873,979, consisting of $7,272,355 gross unrealized appreciation and $398,376 gross unrealized depreciation. The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 5—Plan of Reorganization: On July 25-26, 2012, the Board approved an agreement and Plan of Reorganization between the Trust, on behalf of the fund, and Dreyfus Investment Grade Funds, Inc. on behalf of Dreyfus Intermediate Term Income Fund, (the “Acquiring Fund”).The merger was approved by the shareholders of the fund at a meeting held on November 15, 2012 and the merger occurred on January 18, 2013. The merger provided for the fund to transfer all of its assets, subject to its liabilities, to the Acquiring Fund, in exchange for a number of Class I shares of the Acquiring Fund of equal value to the assets less liabilities of the fund. The Acquiring Fund’s Class I shares were distributed to the fund’s shareholders on a pro rata basis in liquidation of the fund. The fund was closed to new investors on August 27, 2012. 44 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of Dreyfus/Standish Fixed Income Fund We have audited the accompanying statement of assets and liabilities of Dreyfus/Standish Fixed Income Fund (the “Fund”), a series of Dreyfus Investment Funds, including the statements of investments and financial futures as of December 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for the year ended December 31, 2008 were audited by other independent registered public accountants whose report thereon, dated February 27, 2009, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/Standish Fixed Income Fund as of December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 28, 2013 The Fund 45 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund reports the maximum amount allowable but not less than 92.37% as interest-related dividends in accordance with Sections 871(k)(1) and 881(e) of the Internal Revenue Code. 46 BOARD MEMBERS INFORMATION (Unaudited) The Fund 47 BOARD MEMBERS INFORMATION (Unaudited) (continued) 48 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 150 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. She is 50 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. She is 57 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. The Fund 49 OFFICERS OF THE FUND (Unaudited) (continued) RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 177 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 66 investment companies (comprised of 173 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. 50 NOTES For More Information Ticker Symbol: SDFIX Telephone Call your Financial Representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus/Standish Global Fixed Income Fund ANNUAL REPORT December 31, 2012 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 25 Statement of Financial Futures 26 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 30 Financial Highlights 33 Notes to Financial Statements 58 Report of Independent Registered Public Accounting Firm 59 Important Tax Information 60 Board Members Information 62 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/Standish Global Fixed Income Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus/Standish Global Fixed Income Fund, covering the 12-month period from January 1, 2012, through December 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The search for higher yields amid historically low interest rates proved to be a major force in the performance of U.S. and global bond markets in 2012, even as the Federal Reserve Board and other central banks pumped liquidity into their financial systems. More specifically, low rates on U.S.Treasury securities drove investors to riskier market sectors, helping to support prices among corporate-backed securities, asset-backed securities, commercial mortgage-backed securities, and emerging-markets bonds. In addition, higher yielding bond market sectors were buoyed by gradually recovering U.S. and global economies as domestic employment trends improved, Europe avoided a collapse of its common currency, and China engineered an economic soft landing. We currently expect the U.S. and global economies to be modestly stronger in 2013, especially during the second half of the year.The U.S. economy seems likely to benefit from greater certainty regarding U.S. tax and fiscal policies, the resumption of postponed spending by businesses, and a continued housing recovery.We encourage you to discuss the implications of our economic analysis with your financial advisor, who can help you align your investments with the year’s challenges and opportunities. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2012, through December 31, 2012, as provided by David Leduc, CFA, and Brendan Murphy, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2012, Dreyfus/Standish Global Fixed Income Fund’s Class A shares achieved a total return of 9.26%, Class C shares returned 8.42% and Class I shares returned 9.55%. 1 In comparison, the Barclays Global Aggregate Index (Hedged) (the “Index”), the fund’s benchmark, achieved a total return of 5.72% for the same period. 2 Aggressively accommodative monetary policies generally supported global bond prices during 2012. The fund outperformed its benchmark, mainly due to strong security selections among U.S. investment-grade corporate bonds and European sovereign bonds. The Fund’s Investment Approach The fund seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity, by normally investing at least 80% of its net assets in fixed income securities.The fund also normally invests at least 65% of its assets in non-U.S. dollar-denominated fixed-income securities of governments and companies located in various countries, including emerging markets.The fund generally invests in eight or more countries, but always invests in at least three countries, one of which may be the United States. The fund’s investments may include bonds, notes, mortgage-related securities, asset-backed securities, convertible securities, eurodollar and Yankee dollar instruments, preferred stock and money market instruments. To protect the U.S. dollar value of the fund’s assets, we hedge most, but not necessarily all, of the portfolio’s foreign currency exposure. The portfolio managers focus on identifying undervalued government bond markets, currencies, sectors and securities and de-emphasize the use of interest rate forecasting. The portfolio managers look for fixed income securities with the most potential for added value, such as those involving the potential for credit upgrades, unique structural characteristics or innovative features.The portfolio managers select securities for the The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) fund’s portfolio by using fundamental economic research and quantitative analysis and focusing on sectors and individual securities that appear to be relatively undervalued and actively trading among sectors. Economic Developments Supported Higher Yielding Bonds Market rallies in early 2012 were driven by positive macroeconomic developments in the United States, Europe, and China. Most notably, employment gains helped bolster the U.S. economy, and a quantitative easing program appeared to forestall a more severe banking crisis in Europe. Consequently, higher yielding securities rallied as investors turned toward riskier market sectors expected to benefit from improved economic conditions. The global recovery seemed to falter in the spring, when U.S. employment gains moderated, austerity programs in Europe encountered resistance, and China’s economy remained sluggish.These headwinds erased some of the markets’ previous gains, and yields of sovereign debt securities from fiscally healthy nations plunged in a renewed flight to quality. Fortunately, better economic data over the summer and fall—and the announcement of new policy initiatives by several central banks—cheered investors, enabling global bond markets to end the year with attractive returns, on average. Security Selections Boosted Fund Results In this environment, our security selection process scored successes among European sovereign bonds, including securities from Italy, Slovakia, and Ireland, and the fund generally avoided weakness in Spain early in 2012. In the United States, the fund benefited from overweighted exposure to investment-grade corporate bonds, particularly in the industrials and financials sectors. The fund’s asset allocation strategy proved effective, as we favored investment-grade and high yield corporate securities. Underweighted positions in traditionally defensive securities, such as U.S. Treasuries and German bunds, also supported relative performance. Successful currency strategies included overweighted exposure to the Mexican peso and Brazilian real, and underweighted exposure to the Japanese yen and New Zealand dollar. The fund’s country allocation strategy also added value through relatively light positions in Japan and overweighted exposure to emerging-markets bonds denominated in local currencies. On the other hand, our interest rate strategies detracted mildly from the fund’s relative results, mainly due to a modestly short duration posture at times during the year. 4 We employed currency forwards and options to help implement the fund’s currency allocation strategy, interest rate futures and swaps to establish its interest rate strategies, and interest rate options and futures to manage the risks of interest rate volatility. Finding Relative Values in International Markets We have been encouraged by positive economic news in many markets, and we expect accommodative monetary policies to boost global growth further in 2013. Moreover, low interest rates in many parts of the world appear likely to support demand for global bonds, but yield differences have narrowed across the market’s credit-quality spectrum.Therefore, the fund ended 2012 with a mild focus on markets where we believe valuations are relatively attractive, including some of the peripheral nations of Europe.We also have placed greater emphasis on countries where interest rates appear likely to fall, and we have maintained a relatively short duration to guard against the risks of rising rates in some markets. January 15, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: FACTSET — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Global Aggregate (Hedged) Index provides a broad-based measure of the global investment-grade fixed income markets.The three major components of this index are the U.S.Aggregate, the Pan-European Aggregate, and the Asian-Pacific Aggregate Indices.The index also includes Eurodollar and Euro-Yen corporate bonds, Canadian Government securities, and USD investment-grade 144A securities. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: FactSet †† The total return figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 12/2/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus/Standish Global Fixed Income Fund on 12/31/02 to a $10,000 investment made in the Barclays Global Aggregate Index (Hedged) (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index provides a broad-based measure of the global investment-grade fixed income markets.The three major components of this index are the U.S.Aggregate, the Pan- European Aggregate, and the Asian-Pacific Aggregate Indices.The Index also includes Eurodollar and Euro-Yen corporate bonds, Canadian government securities, and USD investment grade 144A securities. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 12/31/12 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 12/2/09 % % †† % †† without sales charge 12/2/09 % % †† % †† Class C shares with applicable redemption charge † 12/2/09 % % †† % †† without redemption 12/2/09 % % †† % †† Class I shares 1/1/94 % % % Barclays Global Aggregate Index (Hedged) % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 12/2/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish Global Fixed Income Fund from July 1, 2012 to December 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 4.75 $ 8.55 $ 3.15 Ending value (after expenses) $ 1,053.80 $ 1,049.90 $ 1,055.30 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 4.67 $ 8.42 $ 3.10 Ending value (after expenses) $ 1,020.51 $ 1,016.79 $ 1,022.07 † Expenses are equal to the fund’s annualized expense ratio of .92% for Class A, 1.66% for Class C and .61% for Class I, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2012 Coupon Maturity Principal Bonds and Notes—93.3% Rate (%) Date Amount ($) a Value ($) Australia—1.5% FMG Resources (August 2006), Gtd. Notes 6.38 2/1/16 470,000 b,c 488,800 Queensland Treasury, Gov’t Gtd. Bonds, Ser. 13G AUD 6.00 8/14/13 800,000 847,295 Queensland Treasury, Gov’t Gtd. Notes, Ser. 15 AUD 6.00 10/14/15 1,250,000 1,400,824 Queensland Treasury, Gov’t Gtd. Notes, Ser. 21 AUD 6.00 6/14/21 900,000 1,080,493 SMART Trust, Ser. 2011-1USA, Cl. A3B 1.06 10/14/14 650,583 c,d 652,085 Austria—.9% Austrian Government, Sr. Unscd. Notes EUR 3.15 6/20/44 1,865,000 c Belgium—1.3% Belgium Government, Bonds, Ser. 50 EUR 4.00 3/28/13 1,265,000 1,683,846 Belgium Government, Sr. Unscd. Notes, Ser. 65 EUR 4.25 9/28/22 1,270,000 2,003,217 Brazil—.9% Brazil Notas do Tesouro Nacional, Bonds, Ser. B BRL 6.00 8/15/14 900,000 e 1,069,919 Petrobras International Finance, Gtd. Notes EUR 5.88 3/7/22 435,000 681,370 QGOG Constellation, Gtd. Notes 6.25 11/9/19 800,000 b,c 836,000 Canada—5.2% Bombardier, Sr. Unscd. Notes EUR 6.13 5/15/21 410,000 c 583,124 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A2 CAD 2.03 8/17/15 500,000 c 504,454 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A3 CAD 2.38 4/17/17 1,620,000 c 1,649,511 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Canada (continued) Canadian Capital Auto Receivables Asset Trust, Ser. 2011-1A, Cl. A2 CAD 2.63 8/17/14 1,420,942 c 1,434,685 Canadian Government, Bonds, Ser. VW17 CAD 8.00 6/1/27 1,400,000 2,432,695 CIT Canada Equipment Receivables Trust, Ser. 2012-1A, Cl. A2 CAD 2.11 12/20/16 1,325,000 c 1,333,381 CNH Capital Canada Receivables Trust, Ser. 2011-1A, Cl. A2 CAD 2.34 7/17/17 1,695,000 c 1,718,908 Ford Auto Securitization Trust, Ser. 2011-R3A, Cl. A2 CAD 1.96 7/15/15 733,881 c 740,211 Ford Auto Securitization Trust, Ser. 2012-R1, Cl. A2 CAD 2.02 3/15/16 1,200,000 1,211,232 Ford Auto Securitization Trust, Ser. 2011-R1A, Cl. A2 CAD 2.43 11/15/14 594,853 c 600,456 Ford Auto Securitization Trust, Ser. 2010-R3A, Cl. A3 CAD 2.71 9/15/15 325,000 c 330,799 MEG Energy, Gtd. Notes 6.38 1/30/23 600,000 c 628,500 Province of British Columbia, Sr. Unscd. Bonds CAD 2.70 12/18/22 650,000 656,077 Rogers Communications, Gtd. Notes CAD 6.56 3/22/41 600,000 759,099 Videotron, Gtd. Notes 5.00 7/15/22 595,000 626,981 Chile—1.7% Banco Santander Chile, Sr. Unscd. Notes 3.88 9/20/22 445,000 c 457,300 Cencosud, Gtd. Notes 4.88 1/20/23 500,000 c 513,971 Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 944,000,000 2,208,418 CODELCO, Sr. Unscd. Notes 3.88 11/3/21 540,000 c 591,101 Empresa Nacional de Petroleo, Sr. Unscd. Notes 4.75 12/6/21 555,000 c 597,526 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Chile (continued) Telefonica Chile, Sr. Unscd. Notes 3.88 10/12/22 570,000 c 571,858 China—.2% Baidu, Sr. Unscd. Notes 3.50 11/28/22 540,000 Colombia—.2% Bancolombia, Sub. Notes 5.13 9/11/22 485,000 France—3.9% AXA, Jr. Sub. Notes EUR 5.78 7/29/49 1,050,000 d 1,368,185 AXA, Jr. Sub. Notes EUR 6.21 10/29/49 215,000 d 278,400 BNP Paribas, Sr. Unscd. Notes 2.38 9/14/17 2,115,000 2,147,721 French Government, Bonds EUR 4.50 4/25/41 2,025,000 3,452,660 GDF Suez, Sr. Unscd. Notes 1.63 10/10/17 560,000 c 560,508 Pernod-Ricard, Sr. Unscd. Bonds EUR 5.00 3/15/17 200,000 302,504 Pernod-Ricard, Sr. Unscd. Bonds 5.75 4/7/21 500,000 c 599,074 Societe Generale, Gtd. Notes 2.75 10/12/17 2,630,000 2,678,279 Germany—2.0% Allianz, Sub. Notes EUR 5.63 10/17/42 1,000,000 d 1,495,601 Conti-Gummi Finance, Sr. Scd. Bonds EUR 7.13 10/15/18 600,000 c 848,305 German Government, Bonds EUR 3.25 7/4/42 870,000 1,432,622 Globaldrive, Ser. 2011-AA, Cl. A EUR 0.86 4/20/19 682,756 c,d 906,917 KFW, Gov’t Gtd. Bonds 3.50 3/10/14 125,000 129,703 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Germany (continued) Techem, Sr. Scd. Notes EUR 6.13 10/1/19 400,000 b,c 568,902 Unitymedia Hessen, Sr. Scd. Notes EUR 7.50 3/15/19 380,000 c 550,488 Iceland—.4% Iceland Government, Unscd. Notes 4.88 6/16/16 1,235,000 Ireland—1.7% Ardagh Packaging Finance, Sr. Scd. Notes EUR 7.38 10/15/17 250,000 360,843 Bank of Ireland, Gov’t Gtd. Notes EUR 4.00 1/28/15 2,150,000 2,908,857 Irish Government, Unscd. Bonds EUR 5.50 10/18/17 500,000 725,810 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 5.13 9/15/18 260,000 c 363,266 Smurfit Kappa Acquistions, Sr. Scd. Notes EUR 7.75 11/15/19 380,000 b,c 557,260 Italy—6.1% Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 915,000 b 1,287,259 Enel Finance International, Gtd. Notes 5.70 1/15/13 295,000 c 295,188 Intesa Sanpaolo, Sr. Unscd. Notes EUR 4.13 9/19/16 300,000 414,167 Intesa Sanpaolo, Sr. Unscd. Notes EUR 5.00 2/28/17 1,200,000 1,714,093 Italian Government, Unscd. Bonds EUR 4.75 6/1/17 6,700,000 9,423,829 Italian Government, Unscd. Bonds EUR 4.75 9/1/21 915,000 1,261,144 Italian Government, Unscd. Bonds EUR 5.50 9/1/22 980,000 1,404,197 Telecom Italia, Sr. Unscd. Notes GBP 7.38 12/15/17 750,000 1,381,777 Telecom Italia Capital, Gtd. Notes 5.25 10/1/15 200,000 213,300 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Italy (continued) Telecom Italia Capital, Gtd. Notes 7.18 6/18/19 325,000 378,788 Japan—8.6% Development Bank of Japan, Gov’t Gtd. Notes JPY 1.05 6/20/23 27,000,000 317,162 Japanese Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 130,000,000 f 1,596,553 Japanese Government, Sr. Unscd. Bonds, Ser. 11 JPY 1.70 6/20/33 334,150,000 3,811,593 Japanese Government, Sr. Unscd. Bonds, Ser. 79 JPY 2.00 6/20/25 120,850,000 1,546,849 Japanese Government, Sr. Unscd. Bonds, Ser. 106 JPY 2.20 9/20/28 601,500,000 7,701,915 Japanese Government, Sr. Unscd. Bonds, Ser. 288 JPY 1.70 9/20/17 539,500,000 6,675,415 Japanese Government, Sr. Unscd. Bonds, Ser. 310 JPY 1.00 9/20/20 302,850,000 3,627,747 Kazakhstan—.6% Development Bank of Kazakhstan, Sr. Unscd. Notes 4.13 12/10/22 620,000 c 627,750 Kazakhstan Temir Zholy Finance, Gtd. Notes 6.95 7/10/42 850,000 c 1,071,000 Mexico—.8% Comision Federal de Electricidad, Sr. Unscd. Notes 5.75 2/14/42 550,000 c 628,375 Mexican Government, Bonds, Ser. M 30 MXN 8.50 11/18/38 12,680,000 1,244,527 Mexichem, Sr. Unscd. Notes 4.88 9/19/22 345,000 c 372,600 Southern Copper, Sr. Unscd. Notes 3.50 11/8/22 210,000 215,509 Mongolia—.2% Mongolian Government, Sr. Unscd. Notes 4.13 1/5/18 530,000 c The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Netherlands—3.1% ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 1,100,000 c 1,202,536 BMW Finance, Gtd. Notes EUR 3.88 1/18/17 140,000 205,563 E.ON International Finance, Gtd. Notes EUR 4.88 1/28/14 100,000 138,076 E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 150,000 236,751 ELM, Jr. Sub. Notes EUR 5.25 5/29/49 1,050,000 d 1,426,114 Heineken, Sr. Notes 0.80 10/1/15 875,000 c 877,230 Iberdrola International, Gtd. Notes EUR 4.50 9/21/17 300,000 432,277 ING Bank, Covered Notes EUR 3.63 8/31/21 305,000 463,510 Rabobank Nederland, Sr. Unscd. Notes EUR 3.88 4/20/16 775,000 1,119,677 Rabobank Nederland, Sub. Notes EUR 3.75 11/9/20 125,000 176,653 Repsol International Finance, Gtd. Notes EUR 4.38 2/20/18 500,000 710,073 Repsol International Finance, Gtd. Notes EUR 4.88 2/19/19 500,000 726,423 RWE Finance, Gtd. Notes EUR 6.63 1/31/19 100,000 170,681 UPCB Finance VI, Sr. Scd. Notes 6.88 1/15/22 530,000 c 576,375 Ziggo Bond, Gtd. Notes EUR 8.00 5/15/18 390,000 c 568,836 New Zealand—2.2% New Zealand Government, Sr. Unscd. Bonds, Ser. 1217 NZD 6.00 12/15/17 7,000,000 Norway—.9% DNB Boligkreditt, Covered Bonds 2.10 10/14/16 795,000 c 824,856 Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 4,300,000 884,364 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Norway (continued) Statoil, Gtd. Notes 4.25 11/23/41 740,000 799,566 Peru—.4% BBVA Banco Continental, Sr. Unscd. Notes 5.00 8/26/22 90,000 c 96,300 Corp Financiera de Desarrollo, Sr. Unscd. Notes 4.75 2/8/22 360,000 c 396,900 Peruvian Government, Sr. Unscd. Notes PEN 6.95 8/12/31 1,580,000 c 780,189 Philippines—.1% Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 8,000,000 Poland—.4% Polish Government, Sr. Unscd. Notes 5.00 3/23/22 1,015,000 Slovokia—2.7% Slovakian Government, Bonds, Ser. 213 EUR 3.50 2/24/16 1,550,000 b 2,219,430 Slovakian Government, Bonds, Ser. 214 EUR 4.00 4/27/20 155,000 231,309 Slovakian Government, Sr. Unsub. Notes EUR 4.00 3/26/21 1,420,000 b 2,136,260 Slovakian Government, Sr. Unscd. Notes EUR 4.38 1/21/15 900,000 b 1,282,167 Slovakian Government, Sr. Unscd. Notes 4.38 5/21/22 1,970,000 c 2,155,810 Slovenia—.6% Slovenian Government, Sr. Unscd. Notes 5.50 10/26/22 1,575,000 c South Africa—2.1% South African Government, Bonds, Ser. R209 ZAR 6.25 3/31/36 28,525,000 2,734,561 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 26,650,000 2,918,089 The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) South Africa (continued) Transnet SOC, Sr. Unscd. Notes 4.00 7/26/22 525,000 c 529,594 South Korea—.5% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 110,000 148,244 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 1,245,000 1,263,563 Spain—5.1% Banco Santander, Covered Bonds EUR 4.63 1/20/16 1,600,000 2,230,629 BBVA Senior Finance, Gtd. Notes EUR 4.38 9/21/15 1,100,000 1,489,154 BBVA US Senior, Gtd. Notes 4.66 10/9/15 1,400,000 1,436,372 Iberdrola Finanzas, Gtd. Notes EUR 3.50 10/13/16 1,200,000 1,660,719 Santander International Debt, Gtd. Notes EUR 4.00 3/27/17 1,600,000 2,164,055 Spanish Government, Sr. Unsub. Bonds EUR 5.85 1/31/22 2,880,000 3,972,355 Telefonica Emisiones, Gtd. Notes GBP 5.38 2/2/18 985,000 1,690,197 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 410,000 438,188 Supranational—.4% Corporacion Andina de Fomento, Sr. Unscd. Notes 3.75 1/15/16 660,000 699,801 Eurasian Development Bank, Sr. Unscd. Notes 4.77 9/20/22 510,000 c 529,890 Sweden—.7% Nordea Bank, Sr. Unscd. Notes 2.13 1/14/14 795,000 c 802,811 Swedish Government, Bonds, Ser. 3102 SEK 4.00 12/1/20 4,500,000 g 1,168,595 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Switzerland—.4% Credit Suisse, Covered Notes EUR 2.13 1/18/17 800,000 Thailand—.2% Bangkok Bank, Sr. Unscd. Notes 2.75 3/27/18 585,000 c Turkey—1.1% Export Credit Bank of Turkey, Sr. Unscd. Notes 5.88 4/24/19 200,000 228,300 Turkish Government, Bonds TRY 3.00 2/23/22 4,250,000 h 2,901,369 United Kingdom—11.9% Abbey National Treasury Services, Covered Bonds EUR 3.63 9/8/17 800,000 1,160,687 Arcelormittal, Sr. Unscd. Bonds 9.85 6/1/19 1,195,000 d 1,434,983 ArcelorMittal, Sr. Unscd. Notes EUR 4.63 11/17/17 245,000 b,d 349,035 ArcelorMittal, Sr. Unscd. Notes 6.25 2/25/22 530,000 b,d 557,193 Barclays Bank, Covered Notes EUR 2.13 9/8/15 440,000 597,830 BP Capital Markets, Gtd. Notes 2.25 11/1/16 255,000 265,541 E-Carat, Ser. 2012-1, Cl. A GBP 1.30 6/18/20 600,000 975,893 GlaxoSmithKline Capital, Gtd. Notes 0.75 5/8/15 1,080,000 1,085,905 Gracechurch Card Funding, Ser. 2012-1A, Cl. A2 EUR 0.91 2/15/17 1,400,000 c,d 1,867,287 HSBC Holdings, Sub. Notes EUR 6.25 3/19/18 100,000 158,618 Ineos Finance, Sr. Scd. Notes 7.50 5/1/20 450,000 c 473,625 Lloyds TSB Bank, Covered Notes EUR 3.38 3/17/16 600,000 842,473 Lloyds TSB Bank, Covered Bonds EUR 4.00 9/29/21 200,000 310,082 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom (continued) Lloyds TSB Bank, Sr. Unscd. Notes EUR 5.38 9/3/19 450,000 b 723,647 National Grid, Sr. Unscd. Notes 6.30 8/1/16 75,000 87,092 Paragon Mortgages, Ser. 14A, Cl. A2C 0.51 9/15/39 1,239,432 c,d 1,096,228 Reed Elsevier Investment, Gtd. Notes GBP 7.00 12/11/17 100,000 198,140 Royal Bank of Scotland, Covered Notes EUR 3.00 9/8/16 280,000 393,353 Royal Bank of Scotland, Covered Notes EUR 3.88 10/19/21 600,000 920,218 Royal Bank of Scotland, Gtd. Notes 5.63 8/24/20 405,000 470,939 Royal Bank of Scotland, Sr. Unscd. Notes EUR 5.75 5/21/14 205,000 288,257 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 535,000 d 630,968 Sasol Financing International, Gtd. Notes 4.50 11/14/22 725,000 731,344 United Kingdom Gilt, Bonds GBP 2.25 3/7/14 1,110,000 1,843,999 United Kingdom Gilt, Bonds GBP 4.25 9/7/39 2,170,000 4,306,614 United Kingdom Gilt, Bonds GBP 4.25 12/7/40 560,000 1,112,720 United Kingdom Gilt, Bonds GBP 4.75 12/7/30 165,000 351,584 United Kingdom Gilt, Bonds, Ser. 3MO GBP 1.25 11/22/17 1,225,000 i 2,882,538 United Kingdom Gilt, Bonds, Ser. 3MO GBP 1.88 11/22/22 1,850,000 i 4,596,158 United Kingdom Gilt, Unscd. Bonds GBP 3.75 9/7/21 2,260,000 4,313,539 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States—23.8% AbbVie, Gtd. Notes 1.75 11/6/17 1,400,000 c 1,416,867 Ally Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.45 5/15/14 15,294 15,307 Ally Financial, Gtd. Notes 4.50 2/11/14 170,000 175,312 Ally Financial, Gtd. Notes 5.50 2/15/17 840,000 902,744 Ally Master Owner Trust, Ser. 2011-5, Cl. A 0.86 6/15/15 945,000 d 946,417 American International Group, Sr. Unscd. Notes 4.88 6/1/22 580,000 663,412 Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 235,000 280,998 ARL First, Ser. 2012-1A, Cl. A1 1.96 12/15/42 700,000 c,d 707,875 Bank of America, Sr. Unscd. Notes 3.88 3/22/17 1,035,000 1,123,577 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 200,000 290,243 Capital One Financial, Sr. Unscd. Notes 1.00 11/6/15 980,000 977,372 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. D 3.52 8/8/16 630,000 632,517 CIT Group, Sr. Unscd. Notes 4.25 8/15/17 465,000 481,009 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 520,000 553,800 Citigroup, Sr. Unscd. Notes 2.65 3/2/15 1,060,000 1,092,126 Comcast, Gtd. Notes 5.90 3/15/16 150,000 172,468 CVS Pass-Through Trust, Pass Thru Notes 5.77 1/10/33 143,136 c 169,302 The Fund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) DaVita HealthCare Partners, Gtd. Notes 5.75 8/15/22 120,000 127,050 EQT, Sr. Unscd. Notes 8.13 6/1/19 135,000 167,323 Exelon Generation, Sr. Unscd Notes 4.25 6/15/22 1,300,000 c 1,354,348 Express Scripts Holding, Gtd. Notes 2.10 2/12/15 540,000 c 550,358 Federal Home Loan 3.00 9/1/42 — 3,940,378 j 4,132,159 Mortgage Corp. 10/1/42 Federal National Mortgage Association 3.00 10/1/42 2,188,824 j 2,296,488 Federal National 3.50 10/1/41 — 9,340,085 j 10,083,991 Mortgage Association 6/1/42 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 500,000 514,246 Ford Motor Credit, Sr. Unscd. Notes 3.88 1/15/15 720,000 751,215 General Electric Capital, Sub. Notes 5.30 2/11/21 300,000 348,820 Holcim US Finance Sarl & Cie, Gtd. Notes 6.00 12/30/19 605,000 c 687,203 HSBC USA, Sr. Unscd. Notes 2.38 2/13/15 1,200,000 1,234,988 Hyundai Capital America, Gtd. Notes 4.00 6/8/17 475,000 c 513,174 JPMorgan Chase Bank, Sub. Notes EUR 4.38 11/30/21 900,000 b,d 1,260,328 JPMorgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. AM 5.88 2/12/51 525,000 d 611,818 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 165,000 208,194 Lamar Media, Gtd. Notes 5.88 2/1/22 350,000 381,500 Levi Strauss & Co., Sr. Unscd. Notes EUR 7.75 5/15/18 130,000 185,322 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) LyondellBasell Industries, Sr. Unscd. Notes 5.00 4/15/19 375,000 416,250 MetLife Institutional Funding II, Scd. Notes 1.25 4/4/14 1,075,000 c,d 1,084,472 MGM Resorts International, Gtd. Notes 7.75 3/15/22 540,000 580,500 NBCUniversal Media, Sr. Unscd. Notes 4.38 4/1/21 95,000 106,904 News America, Gtd. Notes 6.90 3/1/19 355,000 445,485 Peabody Energy, Gtd. Notes 6.00 11/15/18 505,000 539,088 Peabody Energy, Gtd. Notes 6.25 11/15/21 240,000 256,200 PepsiCo, Sr. Unscd. Notes 0.80 8/25/14 650,000 653,658 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 125,000 151,728 Philip Morris International, Sr. Unscd. Notes 6.88 3/17/14 135,000 145,405 Plains All American Pipeline, Sr. Unscd. Notes 5.00 2/1/21 135,000 156,642 Plains All American Pipeline, Sr. Unscd. Notes 8.75 5/1/19 65,000 88,541 Prudential Financial, Notes 5.38 6/21/20 200,000 234,172 Puget Energy, Sr. Scd. Notes 6.00 9/1/21 170,000 187,791 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. B 2.72 5/15/16 365,000 374,469 Sealed Air, Sr. Unscd. Notes 6.50 12/1/20 250,000 b,c 271,250 Sempra Energy, Sr. Unscd. Notes 1.07 3/15/14 770,000 d 774,270 SLM, Sr. Unscd. Notes 7.25 1/25/22 730,000 808,475 The Fund 21 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) SLM Student Loan Trust, Ser. 2011-B, Cl. A1 1.06 12/16/24 766,639 c,d 768,584 Structured Asset Securities Corporation, Ser. 2006-AM1, Cl. A4 0.37 4/25/36 838,762 d 735,685 U.S. Treasury Bonds 3.00 5/15/42 4,100,000 4,177,515 U.S. Treasury Inflation Protected Securities 2.00 1/15/14 3,104,737 b,k 3,205,399 U.S. Treasury Inflation Protected Securities 2.13 1/15/19 8,209,864 b,k 9,975,625 U.S. Treasury Notes 1.50 8/31/18 3,785,000 3,919,545 Unit, Gtd. Notes 6.63 5/15/21 605,000 c 623,906 Ventas Realty, Gtd. Notes 4.25 3/1/22 245,000 260,292 Watson Pharmaceuticals, Sr. Unscd. Notes 3.25 10/1/22 310,000 317,108 Wells Fargo & Co. Sr. Unscd. Notes 2.63 12/15/16 910,000 961,287 WM Wrigley Jr., Sr. Scd. Notes 3.70 6/30/14 380,000 c 393,452 Xerox, Sr. Unscd. Notes 1.13 5/16/14 190,000 d 189,667 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs 6.50 5/9/67 1,000,000 c,d 1,071,250 Venezuela—.4% Petroleos de Venezuela, Gtd. Notes 8.50 11/2/17 1,100,000 Zambia—.1% Zambian Government, Unscd. Bonds 5.38 9/20/22 220,000 c Total Bonds And Notes (cost $262,780,693) 22 Face Amount Covered by Options Purchased—.3% Contracts ($) Value ($) Call Options—.1% Australian Dollar, February 2013 @ $1.01 5,600,000 l 16,531 South Korean Won, March 2013 @ $1,100 5,800,000 l 18,867 Euro, June 2013 @ $1.31 7,300,000 l 144,774 10-Year USD LIBOR-BBA, June 2023 @ $1.89 14,500,000 l 205,808 Put Options—.2% Euro, June 2013 @ $1.31 7,300,000 l 208,773 10-Year USD LIBOR-BBA, June 2023 @ $1.89 14,500,000 l 317,541 Total Options Purchased (cost $991,615) Principal Short -Term Investments—2.8% Amount ($) Value ($) U.S. Treasury Bills: 0.08%, 1/10/13 5,010,000 5,009,970 0.12%, 2/7/13 3,180,000 m 3,179,911 Total Short-Term Investments (cost $8,189,511) Other Investment—.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,573,602) 2,573,602 n The Fund 23 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned—2.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,649,087) 8,649,087 n Total Investments (cost $283,184,508) % Liabilities, Less Cash and Receivables %) ) Net Assets % BBA—British Bankers Association LIBOR—London Interbank Offered Rate USD—U.S. Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar BRL—Brazilian Real CAD—Canadian Dollar CLP—Chilean Peso EUR—Euro GBP—British Pound JPY—JapaneseYen MXN—Mexican New Peso NOK—Norwegian Krone NZD—New Zealand Dollar PEN—Peruvian Nuevo Sol PHP—Philippine Peso SEK—Swedish Krona TRY—Turkish Lira ZAR—South African Rand b Security, or portion thereof, on loan.At December 31, 2012, the value of the fund’s securities on loan was $17,078,324 and the value of the collateral held by the fund was $17,778,438, consisting of cash collateral of $8,649,087 and U.S Government and Agency securities valued at $9,129,351. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At December 31, 2012, these securities were valued at $50,335,805 or 17.2% of net assets. d Variable rate security—interest rate subject to periodic change. e Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. g Principal amount for accrual purposes is periodically adjusted based on changes in the Swedish Consumer Price Index. h Principal amount for accrual purposes is periodically adjusted based on changes in the Turkish Consumer Price Index. i Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. j The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. k Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. l Non-income producing security. m Held by or on behalf of a counterparty for open financial futures positions. n Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Foreign/Governmental 42.1 Asset/Commerical/ Corporate Bonds 31.5 Residential Mortgage-Backed 6.8 U.S. Government/Agencies 12.9 Short-Term/Money Market Investments 6.6 Options Purchased .3 † Based on net assets. See notes to financial statements. 24 STATEMENT OF FINANCIAL FUTURES December 31, 2012 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 12/31/2012 ($) Financial Futures Long U.S. Treasury Ultra 30 Year Bonds 11 1,788,531 March 2013 (36,324 ) Long Gilt 67 12,943,095 March 2013 29,610 Financial Futures Short Euro-Bobl 63 (10,629,171 ) March 2013 (71,960 ) Euro-Bund 66 (12,687,751 ) March 2013 (104,606 ) Euro-Schatz 68 (9,950,475 ) March 2013 (12,633 ) U.S. Treasury 10 Year Notes 60 (7,966,875 ) March 2013 (9,155 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. The Fund 25 STATEMENT OF ASSETS AND LIABILITIES December 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $17,078,324)—Note 1(c): Unaffiliated issuers 271,961,819 282,542,377 Affiliated issuers 11,222,689 11,222,689 Cash 425,503 Cash denominated in foreign currencies 4,057,546 4,062,238 Receivable for investment securities sold 14,049,054 Dividends, interest and securities lending income receivable 2,941,125 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 1,920,737 Receivable for shares of Beneficial Interest subscribed 1,106,826 Unrealized appreciation on swap contracts—Note 4 453,232 Prepaid expenses 25,340 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(d) 158,403 Due to Administrator—Note 3(a) 15,921 Payable for open mortgage dollar roll transactions—Note 4 10,986,956 Liability for securities on loan—Note 1(c) 8,649,087 Payable for investment securities purchased 3,210,392 Payable for shares of Beneficial Interest redeemed 1,361,674 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 1,048,913 Unrealized depreciation on swap contracts—Note 4 84,195 Payable for futures variation margin—Note 4 7,247 Distributions payable 5,785 Accrued expenses 80,228 Net Assets ($) Composition of Net Assets ($): Paid-in capital 282,285,027 Accumulated distribution in excess of investment income—net (1,688,095 ) Accumulated net realized gain (loss) on investments 889,648 Accumulated net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions [including ($205,068) net unrealized (depreciation) on financial futures] 11,653,740 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 75,834,164 16,612,614 200,693,542 Shares Outstanding 3,475,456 764,067 9,184,320 Net Asset Value Per Share ($) See notes to financial statements. 26 STATEMENT OF OPERATIONS Year Ended December 31, 2012 Investment Income ($): Income: Interest 7,101,822 Income from securities lending—Note 1(c) 18,539 Dividends; Affiliated issuers 7,870 Total Income Expenses: Investment advisory fee—Note 3(a) 975,728 Shareholder servicing costs—Note 3(d) 327,793 Administration fee—Note 3(a) 181,635 Distribution fees—Note 3(c) 101,147 Professional fees 67,326 Registration fees 46,705 Custodian fees—Note 3(d) 43,436 Prospectus and shareholders’ reports 35,882 Trustees’ fees and expenses—Note 3(e) 17,980 Administrative service fees—Note 3(b) 11,609 Loan commitment fees—Note 2 2,205 Miscellaneous 57,571 Total Expenses Less—reduction in fees due to earnings credits—Note 3(d) (69 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 10,056,924 Net realized gain (loss) on options transactions 65,759 Net realized gain (loss) on financial futures (1,234,534 ) Net realized gain (loss) on swap transactions 29,089 Net realized gain (loss) on forward foreign currency exchange contracts 43,997 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 6,224,438 Net unrealized appreciation (depreciation) on options transactions (79,321 ) Net unrealized appreciation (depreciation) on financial futures (7,137 ) Net unrealized appreciation (depreciation) on swap transactions 286,577 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 1,401,653 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 27 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2012 2011 Operations ($): Investment income—net 5,259,283 4,121,340 Net realized gain (loss) on investments 8,961,235 (75,498 ) Net unrealized appreciation (depreciation) on investments 7,826,210 1,893,547 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (1,184,277 ) (1,699,732 ) Class C Shares (158,879 ) (306,004 ) Class I Shares (3,623,174 ) (5,381,475 ) Net realized gain on investments: Class A Shares (1,561,860 ) (3,861 ) Class C Shares (343,963 ) (667 ) Class I Shares (4,134,508 ) (11,739 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 40,020,503 30,956,514 Class C Shares 6,674,327 6,932,896 Class I Shares 76,140,895 74,675,907 Dividends reinvested: Class A Shares 2,722,931 1,683,367 Class C Shares 496,249 303,637 Class I Shares 7,235,059 3,837,389 Cost of shares redeemed: Class A Shares (18,231,493 ) (13,698,964 ) Class C Shares (1,926,424 ) (1,538,906 ) Class I Shares (30,846,236 ) (32,635,132 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 199,814,442 130,761,823 End of Period Distributions in excess of investment income—net (1,688,095 ) (2,681,932 ) 28 Year Ended December 31, 2012 2011 Capital Share Transactions: Class A Shares sold 1,856,321 1,474,689 Shares issued for dividends reinvested 124,983 80,939 Shares redeemed (844,462 ) (651,716 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 309,946 330,903 Shares issued for dividends reinvested 22,815 14,659 Shares redeemed (89,826 ) (73,569 ) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 3,509,137 3,546,669 Shares issued for dividends reinvested 331,676 184,228 Shares redeemed (1,422,591 ) (1,550,933 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended December 31, Class A Shares 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 20.74 20.84 20.73 20.92 Investment Operations: Investment income—net b .43 .48 .59 .08 Net realized and unrealized gain (loss) on investments 1.48 .21 .60 (.07 ) Total from Investment Operations 1.91 .69 1.19 .01 Distributions: Dividends from investment income—net (.37 ) (.79 ) (1.08 ) (.20 ) Dividends from net realized gain on investments (.46 ) (.00 ) c — — Total Distributions (.83 ) (.79 ) (1.08 ) (.20 ) Net asset value, end of period 21.82 20.74 20.84 20.73 Total Return (%) d 9.26 3.36 5.77 .03 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 1.00 1.08 .98 f Ratio of net expenses to average net assets .93 .98 .90 .90 f Ratio of net investment income to average net assets 1.99 2.26 2.86 4.40 f Portfolio Turnover Rate g 245.46 267.08 210.75 131.97 Net Assets, end of period ($ x 1,000) 75,834 48,509 29,900 10 a From December 2, 2009 (commencement of initial offering) to December 31, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2012, 2011, 2010 and 2009 were 197.97%, 247.48%, 206.04% and 111.36%, respectively. See notes to financial statements. 30 Year Ended December 31, Class C Shares 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 20.68 20.79 20.73 20.92 Investment Operations: Investment income—net b .27 .31 .42 .06 Net realized and unrealized gain (loss) on investments 1.47 .23 .60 (.07 ) Total from Investment Operations 1.74 .54 1.02 (.01 ) Distributions: Dividends from investment income—net (.22 ) (.65 ) (.96 ) (.18 ) Dividends from net realized gain on investments (.46 ) (.00 ) c — — Total Distributions (.68 ) (.65 ) (.96 ) (.18 ) Net asset value, end of period 21.74 20.68 20.79 20.73 Total Return (%) d 8.42 2.56 5.01 (.03 ) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.68 1.76 1.87 1.73 f Ratio of net expenses to average net assets 1.68 1.73 1.65 1.65 f Ratio of net investment income to average net assets 1.24 1.47 2.12 3.65 f Portfolio Turnover Rate g 245.46 267.08 210.75 131.97 Net Assets, end of period ($ x 1,000) 16,613 10,778 5,181 10 a From December 2, 2009 (commencement of initial offering) to December 31, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2012, 2011, 2010 and 2009 were 197.97%, 247.48%, 206.04% and 111.36%, respectively. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class I Shares 2012 2011 2010 2009 a 2008 Per Share Data ($): Net asset value, beginning of period 20.77 20.86 20.72 18.53 18.73 Investment Operations: Investment income—net b .50 .54 .75 .91 .86 Net realized and unrealized gain (loss) on investments 1.47 .23 .49 1.90 .53 Total from Investment Operations 1.97 .77 1.24 2.81 1.39 Distributions: Dividends from investment income—net (.43 ) (.86 ) (1.10 ) (.62 ) (1.59 ) Dividends from net realized gain on investments (.46 ) (.00 ) c — — — Total Distributions (.89 ) (.86 ) (1.10 ) (.62 ) (1.59 ) Net asset value, end of period 21.85 20.77 20.86 20.72 18.53 Total Return (%) 9.55 3.72 6.02 15.48 7.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .63 .67 .78 .92 1.02 Ratio of net expenses to average net assets .63 .66 .65 .65 .65 Ratio of net investment income to average net assets 2.29 2.58 3.50 4.62 4.52 Portfolio Turnover Rate d 245.46 267.08 210.75 131.97 190 Net Assets, end of period ($ x 1,000) 200,694 140,527 95,681 72,910 43,409 a The fund commenced offering three classes of shares on December 2, 2009. Effective September 1, 2009, the existing shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2012, 2011, 2010, 2009 and 2008 were 197.97%, 247.48%, 206.04%, 111.36% and 116%, respectively. See notes to financial statements. 32 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus/Standish Global Fixed Income Fund (the “fund”) is a separate non-diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company offering eleven series, including the fund. The fund’s investment objective seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or shareholder services fee. Class A shares are subject to a sale charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 34 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of secu- The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) rities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally categorized within Level 1 of the fair value hierarchy. Options traded 36 over-the-counter are valued at the mean between the bid and asked price.These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. These securities are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 18,106,673 — Commercial Mortgage-Backed — 611,818 — Corporate Bonds † — 92,417,195 — Foreign Government — 123,417,566 — Mutual Funds 11,222,689 — — Residential Mortgage-Backed — 1,096,228 — U.S. Government Agencies/ Mortgage-Backed — 16,512,638 — U.S. Treasury — 29,467,965 — Other Financial Instruments: Financial Futures †† 29,610 — — Forward Foreign Currency Exchange Contracts †† — 1,920,737 — Options Purchased — 912,294 — Swaps †† — 453,232 — The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Liabilities ($) Other Financial Instruments: Financial Futures †† (234,678 ) — — ) Forward Foreign Currency Exchange Contracts †† — (1,048,913 ) — ) Swaps †† — (84,195 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At December 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 38 Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2012, The Bank of New York Mellon earned $9,983 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended December 31, 2012 were as follows: Affiliated Investment Value Value Net Company 12/31/2011 ($) Purchases ($) Sales ($) 12/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 7,435,735 188,921,767 193,783,900 2,573,602 .9 Dreyfus Institutional Cash Advantage Fund 2,038,000 41,170,018 34,558,931 8,649,087 2.9 Total The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) (e) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry or country. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 40 As of and during the period ended December 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $2,265,596 and unrealized appreciation $8,712,808. In addition, the fund had $123,111 of capital losses realized after October 31, 2012, which were deferred for tax purposes to the first day of the following fiscal year. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2012 and December 31, 2011 were as follows: ordinary income $10,547,494 and $7,387,445 and long-term capital gains $459,167 and $16,033, respectively. During the period ended December 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for pay-downs gains and losses on mortgage-backed securities, foreign currency transactions, amortization of premiums, swap periodic payments and consent fees, the fund increased accumulated undistributed investment income-net by $700,884 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. (h) New Accounting Pronouncements: In April 2011, FASB issued Accounting Standards Update No. 2011-03 “Transfers and Servicing (Topic 860) Reconsideration of Effective Control for Repurchase Agreements” (“ASU 2011-03”) which relates to the accounting for repurchase agreements and similar agreements including mortgage The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) dollar rolls, that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity. ASU 2011-03 modifies the criteria for determining effective control of transferred assets and as a result certain agreements may now be accounted for as secured borrowings.ASU 2011-03 was effective for new transfers and existing transactions that were modified in the first interim or annual period beginning on or after December 15, 2011. The new disclosures have been implemented and there was no change in accounting for the fund. Management has determined that the fund has not entered into transactions that can be deemed “secured borrowings” as defined by ASU 2011-03. In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition, ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”). ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods.At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. 42 NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A. was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2012, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .40% of the value of the fund’s average daily net assets and is payable monthly. The fund has an Accounting and Administration Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative and accounting services for the fund. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities and equipment.The fee is based on the fund’s average daily net assets and computed at the following annual rates: .10% of the first $500 million, .065% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services.The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to Administration Agreement, the fund was charged $181,635 during the period December 31, 2012. During the period ended December 31, 2012, the Distributor retained $2,567 from commissions earned on sales of the fund’s Class A shares and $825 from CDSCs on redemptions of the fund’s Class C shares. (b) The fund pays administrative service fees for Class I shares.These fees are paid to affiliated or unaffiliated retirement plans, omnibus accounts and platform administrators and other entities (“Plan Administrators”) that provide record keeping and/or other administrative support services to accounts, retirement plans and their participants.As compensation for such services, Class I shares pay each Plan Administrator an administrative service fee an amount of up to .15% (on an annualized basis) of the average daily net assets attributable to Class I shares that are held in accounts serviced by such Plan Administrators. During the period ended December 31, 2012, Class I shares were charged $11,609 for administrative service fees. The fund’s adviser or its affiliates may pay additional compensation from their own resources to Plan Administrators and other entities for administrative services, as well as for marketing or other distribution-related services.These payments may provide an incentive for these entities to actively promote the fund or cooperate with the Distributor’s promotional efforts. (c) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended December 31, 2012, Class C shares were charged $101,147 pursuant to the Distribution Plan. 44 (d) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended December 31, 2012, Class A and Class C shares were charged $157,172 and $33,716, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2012, the fund was charged $12,804 for transfer agency services and $391 for cash management services. Cash management fees were partially offset by earnings credits of $46.These fees are included in Shareholder servicing costs in the Statement of Operations. The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2012, the fund was charged $43,436 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2012, the fund was charged $665 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $23. During the period ended December 31, 2012, the fund was charged $8,783 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $99,027, Distribution Plan fee $10,425, Shareholder Services Plan fees $19,394, custodian fees $21,055, Chief Compliance Officer fees $3,981 and transfer agency fees $4,521. (e) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, financial futures, forward contracts, options transactions and swap transactions, during the period ended December 31, 2012, amounted to $637,908,425 and $568,374,761, respectively, of which $109,676,454 in purchases and $109,962,373 in sales were from mortgage dollar roll transactions. 46 Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold.The fund accounts for mortgage dollar rolls as purchases and sales transactions. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended December 31, 2012 is discussed below. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of December 31, 2012 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 1,006,191 Interest rate risk (278,001 ) Foreign exchange risk 2,309,682 Foreign exchange risk 6 (1,048,913 ) Credit risk — Credit risk 4 (40,872 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in Investments in securities–Unaffiliated issuers, at value. 3 Unrealized appreciation on swap contracts. 4 Unrealized depreciation on swap contracts. 5 Unrealized appreciation on forward foreign currency exchange contracts. 6 Unrealized depreciation on forward foreign currency exchange contracts. The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) The effect of derivative instruments in the Statement of Operations during the period ended December 31, 2012 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 7 Transactions 8 Contracts 9 Transactions 10 Total Interest rate (1,234,534 ) 65,759 — 41,534 ) Foreign exchange — — 43,997 — Credit — — — (12,445 ) ) Total ) ) Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 11 Transactions 12 Contracts 13 Transactions 14 Total Interest rate (7,137 ) (17,501 ) — 327,449 Foreign exchange — (61,820 ) 1,401,653 — Credit — — — (40,872 ) ) Total ) ) Statement of Operations location: 7 Net realized gain (loss) on financial futures. 8 Net realized gain (loss) on options transactions. 9 Net realized gain (loss) on forward foreign currency exchange contracts. 10 Net realized gain (loss) on swap transactions. 11 Net unrealized appreciation (depreciation) on financial futures. 12 Net unrealized appreciation (depreciation) on options transactions. 13 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 14 Net unrealized appreciation (depreciation) on swap transactions. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received 48 or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default. Financial futures open at December 31, 2012 are set forth in the Statement of Financial Futures. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates and foreign currencies or as a substitute for an investment.The fund is subject to market risk, interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts.A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the under- The Fund 49 NOTES TO FINANCIAL STATEMENTS (continued) lying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects the following: any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction: The following summarizes the fund’s call/put options written during the period ended December 31, 2012: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2011 — — Contracts written 282,000 78,749 Contracts terminated: Contracts closed 282,000 78,749 19,035 59,714 Contracts outstanding December 31, 2012 — — Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract 50 is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at December 31, 2012: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring: 1/3/2013 a 5,850,000 2,773,169 2,855,828 82,659 2/4/2013 b 9,460,000 4,487,453 4,598,278 110,825 Euro, Expiring 1/2/2013 c 18,200 24,051 24,023 (28 ) Mexican New Peso, Expiring 1/29/2013 d 58,140,000 4,551,112 4,485,236 (65,876 ) Singapore Dollar, Expiring 1/29/2013 a 3,090,000 2,534,440 2,529,393 (5,047 ) Sales: Proceeds ($) Australian Dollar, Expiring 1/29/2013 a 3,235,000 3,409,124 3,351,699 57,425 Brazilian Real, Expiring 1/3/2013 a 5,850,000 2,862,736 2,855,828 6,908 The Fund 51 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): British Pound, Expiring: 1/29/2013 a 2,745,000 4,435,468 4,458,718 (23,250 ) 1/29/2013 e 2,950,000 4,757,730 4,791,700 (33,970 ) 1/29/2013 f 5,120,000 8,275,610 8,316,443 (40,833 ) 1/29/2013 g 4,070,000 6,579,969 6,610,922 (30,953 ) Canadian Dollar, Expiring 1/29/2013 f 13,715,000 13,946,867 13,779,380 167,487 Chilean Peso, Expiring 1/29/2013 h 1,033,830,000 2,168,495 2,150,279 18,216 Euro, Expiring: 1/29/2013 a 8,910,000 11,668,090 11,763,821 (95,731 ) 1/29/2013 b 8,900,000 11,645,668 11,750,618 (104,950 ) 1/29/2013 c 5,990,000 7,826,300 7,908,562 (82,262 ) 1/29/2013 e 8,380,000 10,949,470 11,064,065 (114,595 ) 1/29/2013 f 8,620,000 11,291,941 11,380,936 (88,995 ) 1/29/2013 g 10,090,000 13,211,644 13,321,768 (110,124 ) 1/29/2013 i 8,320,000 10,865,367 10,984,848 (119,481 ) Japanese Yen, Expiring: 1/29/2013 e 615,790,000 7,366,285 7,109,625 256,660 1/29/2013 f 522,650,000 6,284,117 6,034,275 249,842 1/29/2013 g 517,560,000 6,233,410 5,975,508 257,902 1/29/2013 h 356,160,000 4,288,929 4,112,058 176,871 1/29/2013 i 447,578,000 5,386,386 5,167,528 218,858 1/29/2013 j 473,365,000 5,699,176 5,465,253 233,923 New Zealand Dollar, Expiring 1/29/2013 a 8,000,000 6,668,704 6,598,379 70,325 Norwegian Krone, Expiring 1/29/2013 b 4,430,000 787,843 796,187 (8,344 ) Peruvian Nuevo Sol, Expiring 1/29/2013 k 1,570,000 610,954 613,919 (2,965 ) South African Rand, Expiring 1/29/2013 f 48,530,000 5,590,172 5,700,214 (110,042 ) Swedish Krona, Expiring 1/29/2013 b 9,010,000 1,373,009 1,384,476 (11,467 ) 52 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Turkish Lira, Expiring 1/29/2013 d 5,300,000 2,971,351 2,958,515 12,836 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Goldman Sachs b Morgan Stanley c Royal Bank of Scotland d JP Morgan Chase & Co. e Commonwealth Bank of Australia f Credit Suisse First Boston g Deutsche Bank h Barclays Bank i UBS j Bank of America k Citigroup Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap contracts in the Statement of Operations. Upfront payments made and/or received The Fund 53 NOTES TO FINANCIAL STATEMENTS (continued) by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap contracts in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. The fund’s maximum risk of loss from counterparty credit risk is the discounted value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty.The following summarizes open interest rate swaps entered into by the fund at December 31, 2012: Unrealized Notional Reference (Pay)/Receive Appreciation Amount ($) Entity/Currency Counterparty Fixed Rate (%) Expiration (Depreciation) ($) 5,900,000 USD—6 Month Libor JP Morgan (1.76) 11/8/2022 (2,167 ) 16,100,000 USD—6 Month Libor Citibank (0.84) 11/8/2022 (41,156 ) 6,500,000 EUR—1 Year Libor JP Morgan 1.91) 11/4/2016 453,232 Gross Unrealized Appreciation Gross Unrealized Depreciation ) 54 Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring.The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument.The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the The Fund 55 NOTES TO FINANCIAL STATEMENTS (continued) same referenced entity or entities. The following summarizes open credit default swaps entered into by the fund at December 31, 2012: Reference Notional (Pay) Receive Implied Credit Market Unrealized Obligation Amount ($) 2 Fixed Rate (%) Spread (%) 3 Value ($) (Depreciation) ($) Purchase Contracts: 1 Dow Jones CDX.NA.HY.19 Index 12/20/2017 † 5,600,000 a (5.00 ) 4.87 (40,872 ) ) † Expiration Date Conterparty: a JP Morgan Chase & Co. 1 If the fund is a buyer of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) receive from the seller of protection an amount equal to the notional amount of the swap and deliver the reference obligation or (ii) receive a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. 2 The maximum potential amount the fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of the swap agreement. 3 Implied credit spreads, represented in absolute terms, utilized in determining the market value as of the period end serve as an indicator of the current status of the payment/performance risk and represent the likelihood of risk of default for the credit derivative.The credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement.Wider credit spreads represent a deterioration of the referenced entity’s credit soundness and a greater likelihood of risk of default or other credit event occurring as defined under the terms of the agreement.A credit spread identified as “Defaulted” indicates a credit event has occurred for the referenced entity. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties.All required disclosures have been made and are incorporated within the current period as part of the Notes to the Statement of Investments and disclosures within this Note: 56 The following summarizes the average market value of derivatives outstanding during the period ended December 31, 2012: Average Market Value ($) Interest rate financial futures 57,222,466 Interest rate options contracts 43,986 Foreign currency options contracts 32,081 Forward contracts 143,703,197 The following summarizes the average notional value of swap contracts outstanding during the period ended December 31, 2012: Average Notional Value ($) Interest rate swap contracts 11,776,567 Credit default swap contracts 430,769 At December 31, 2012, the cost of investments for federal income tax purposes was $283,278,842; accordingly, accumulated net unrealized appreciation on investments was $10,486,224, consisting of $12,593,125 gross unrealized appreciation and $2,106,901 gross unrealized depreciation. Note 5—Plan of Reorganization: On July 25-26, 2012, the Board, on behalf of both the fund and Dreyfus/Standish International Fixed Income Fund (the “Acquired Fund”), approved a Plan of Reorganization.The merger was approved by the shareholders of the Acquired Fund at a meeting held on November 15, 2012 and the merger occurred on January 25, 2013.The merger provided for the Acquired Fund to transfer all of its assets, subject to its liabilities, to the fund in exchange for a number of Class I shares of the fund of equal value to the assets less liabilities of the Acquired Fund.The fund’s Class I shares were distributed to the Acquired Fund’s shareholders on a pro rata basis in liquidation of the Acquired Fund. The Fund 57 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of Dreyfus/Standish Global Fixed Income Fund We have audited the accompanying statement of assets and liabilities of Dreyfus/Standish Global Fixed Income Fund (the “Fund”), a series of Dreyfus Investment Funds, including the statements of investments and financial futures as of December 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for the year ended December 31, 2008 were audited by other independent registered public accountants whose report thereon, dated February 27, 2009, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/Standish Global Fixed Income Fund as of December 31, 2012, and the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period ended December 31, 2012 in conformity with U.S. generally accepted accounting principles. New York, New York February 28, 2013 58 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund reports the maximum amount allowable but not less than 29.84% as interest-related dividends in accordance with Sections 871(k)(1) and 881(e) of the Internal Revenue Code. Also, the fund reports the maximum amount allowable but not less than $.0351 per share as a capital gain dividend in accordance with Section 852(b)(3)(C) of the Internal Revenue Code. Also, the fund reports the maximum amount allowable but not less than $.4261 as a short-term capital gain dividend paid on December 28, 2012 in accordance with Sections 871(k)(2) and 881(e) of the Internal Revenue Code. The Fund 59 BOARD MEMBERS INFORMATION (Unaudited) 60 The Fund 61 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 150 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. She is 50 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. She is 57 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 62 RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 177 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 66 investment companies (comprised of 173 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. The Fund 63 NOTES For More Information Telephone Call your Financial Representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com Dreyfus/Standish International Fixed Income Fund ANNUAL REPORT December 31, 2012 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 22 Statement of Financial Futures 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 27 Notes to Financial Statements 49 Report of Independent Registered Public Accounting Firm 50 Important Tax Information 51 Board Members Information 53 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/Standish International Fixed Income Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus/Standish International Fixed Income Fund, covering the 12-month period from January 1, 2012, through December 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The search for higher yields amid historically low interest rates proved to be a major force in the performance of U.S. and global bond markets in 2012, even as the Federal Reserve Board and other central banks pumped liquidity into their financial systems More specifically, low rates on U.S.Treasury securities drove investors to riskier market sectors, helping to support prices among corporate-backed securities, asset-backed securities, commercial mortgage-backed securities, and emerging-markets bonds. In addition, higher yielding bond market sectors were buoyed by gradually recovering U.S. and global economies as domestic employment trends improved, Europe avoided a collapse of its common currency, and China engineered an economic soft landing. We currently expect the U.S. and global economies to be modestly stronger in 2013, especially during the second half of the year.The U.S. economy seems likely to benefit from greater certainty regarding U.S. tax and fiscal policies, the resumption of postponed spending by businesses, and a continued housing recovery.We encourage you to discuss the implications of our economic analysis with your financial advisor, who can help you align your investments with the year’s challenges and opportunities. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2012, through December 31, 2012, as provided by David Leduc, CFA, and Brendan Murphy, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2012, Dreyfus/Standish International Fixed Income Fund’s Class I shares achieved a total return of 10.41%. 1 In comparison, the Barclays Global Aggregate ex-U.S. Index (Hedged) (the “Index”), the fund’s benchmark, achieved a total return of 6.46% for the same period. 2 Aggressively accommodative monetary policies generally supported international bond prices during 2012.The fund outperformed its benchmark, mainly due to strong security selections among U.S. investment-grade corporate bonds and European sovereign bonds. At a Special Meeting of shareholders of the fund held on November 15, 2012, shareholders of the fund approved a Plan of Reorganization providing for the transfer of the fund’s assets to Dreyfus/Standish Global Fixed Income Fund (the “Acquiring Fund”) effective on or about January 25, 2013. Class I shares of the Acquiring Fund will be distributed to fund shareholders and the fund will be terminated. The Fund’s Investment Approach The fund seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity, by normally investing at least 80% of its net assets in fixed income securities.The fund also normally invests at least 65% of its assets in non-U.S. dollar-denominated fixed-income securities of foreign governments and companies located in various countries, including emerging markets. The fund always invests in at least five countries other than the United States. The fund’s investment may include bonds, notes, mortgage-related securities, asset-backed securities, convertible securities, eurodollar andYankee dollar instruments, preferred stock and money market instruments. To protect the U.S. dollar value of the fund’s assets, we hedge most, but not necessarily all, of the portfolio’s foreign currency exposure. The portfolio managers focus on identifying undervalued government bond markets, currencies, sectors and securities. The portfolio managers look for fixed income securities with the most potential for added value, such as those involving the potential for credit upgrades, unique structural characteristics or innovative features. The The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) portfolio managers select securities for the fund’s portfolio by using fundamental economic research and quantitative analysis and focusing on sectors and individual securities that appear to be relatively undervalued and actively trading among sectors. Economic Developments Supported Higher Yielding Bonds The year 2012 began in the midst of market rallies driven by positive macroeconomic developments in the United States, Europe, and China. Most notably, employment gains helped bolster the U.S. economy, and a quantitative easing program appeared to forestall a more severe banking crisis in Europe.These developments supported a sustained rally among higher yielding securities as investors turned toward riskier market sectors expected to benefit from better economic conditions. The global recovery seemed to falter in the spring, when U.S. employment gains moderated, proposed austerity programs in Europe encountered resistance, and China’s economy remained sluggish. These headwinds erased many of the gains previously posted by higher yielding bonds, and yields of sovereign debt securities from fiscally healthy nations plunged in a renewed flight to quality. Fortunately, more encouraging economic data over the summer and fall—and the announcement of new policy initiatives by several central banks—cheered investors, enabling global bond markets to end the year with attractive returns, on average. Security Selections Boosted Fund Results In this environment, our security selection process scored successes among European sovereign bonds, including debt securities from Italy, Slovakia, and Ireland.The fund generally avoided weakness in Spain early in 2012, and we gradually adopted a more constructive posture in European credit markets. In the United States, the fund benefited from overweighted exposure to investment-grade corporate bonds, particularly in the industrials and financials sectors. The fund’s asset allocation strategy proved effective, as we favored investment-grade and high yield corporate securities. Underweighted positions in traditionally defensive securities, such as U.S. Treasuries and German bunds, also supported relative performance. Successful currency strategies included overweighted exposure to the Mexican peso and Brazilian real, and underweighted exposure to the Japanese yen and New Zealand dollar.The fund’s country allocation strategy also added value through relatively light positions in Japan and overweighted exposure to emerging-markets bonds denominated in local currencies. 4 On the other hand, our interest rate strategies detracted mildly from the fund’s relative results, mainly due to a modestly short duration posture at times during the year. We employed currency forwards and options to help implement the fund’s currency allocation strategy, interest rate futures and swaps to establish its interest rate strategies, and interest rate options and futures to manage the risks of interest rate volatility. Finding Relative Values in International Markets We have been encouraged by positive economic news in many markets, and we expect accommodative monetary policies to boost global growth further in 2013. Moreover, low interest rates in many parts of the world appear likely to support demand for international bonds, but yield differences have narrowed across the market’s credit-quality spectrum.Therefore, the fund ended 2012 with a mild focus on markets where we believe valuations are relatively attractive, including some of the peripheral nations of Europe. We also have placed greater emphasis on countries where interest rates appear likely to fall, and we have maintained a relatively short duration to guard against the risks of rising rates in some markets. January 15, 2013 Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: FACTSET — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Global Aggregate ex-U.S. Index (Hedged) is designed to measure the performance of global investment- grade, fixed-rate debt markets, excluding the United States, hedged into U. S. dollars. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/12 1 Year 5 Years 10 Years Class I shares % % % Barclays Global Aggregate ex-U.S. Index (Hedged) % % % † Source: FactSet Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/Standish International Fixed Income Fund on 12/31/02 to a $10,000 investment made in the Barclays Global Aggregate ex-U.S. Index (Hedged) (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph takes into account all applicable fees and expenses.The Index is designed to measure the performance of global investment-grade, fixed-rate debt markets, excluding the United States, hedged into U.S. dollars. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish International Fixed Income Fund from July 1, 2012 to December 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2012 Expenses paid per $1,000 † $ 4.87 Ending value (after expenses) $ 1,060.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2012 Expenses paid per $1,000 † $ 4.77 Ending value (after expenses) $ 1,020.41 † Expenses are equal to the fund’s annualized expense ratio of .94% for Class I, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS December 31, 2012 Coupon Maturity Principal Bonds and Notes—97.7% Rate (%) Date Amount ($) a Value ($) Australia—2.8% FMG Resources (August 2006), Gtd. Notes 6.38 2/1/16 215,000 b 223,600 Queensland Treasury, Gov’t Gtd. Bonds, Ser. 13G AUD 6.00 8/14/13 860,000 910,842 Queensland Treasury, Gov’t Gtd. Notes, Ser. 15 AUD 6.00 10/14/15 575,000 644,379 Queensland Treasury, Gov’t Gtd. Notes, Ser. 21 AUD 6.00 6/14/21 780,000 936,428 SMART Trust, Ser. 2011-1USA, Cl. A3B 1.06 10/14/14 260,233 b,c 260,834 Austria—1.1% Austrian Government, Sr. Unscd. Bonds EUR 3.90 7/15/20 750,000 b Belgium—1.7% Anheuser-Busch InBev, Gtd. Notes GBP 9.75 7/30/24 130,000 339,908 Belgium Government, Sr. Unscd. Notes, Ser. 65 EUR 4.25 9/28/22 920,000 1,451,149 Brazil—1.5% Brazil Notas do Tesouro Nacional, Bonds, Ser. B BRL 6.00 8/15/14 750,000 d 891,599 Petrobras International Finance, Gtd. Notes EUR 5.88 3/7/22 190,000 297,610 QGOG Constellation, Gtd. Notes 6.25 11/9/19 330,000 b 344,850 Canada—6.9% Bombardier, Sr. Unscd. Notes EUR 6.13 5/15/21 185,000 b 263,117 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A2 CAD 2.03 8/17/15 200,000 b 201,781 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A3 CAD 2.38 4/17/17 725,000 b 738,207 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Canada (continued) Canadian Capital Auto Receivables Asset Trust, Ser. 2011-1A, Cl. A2 CAD 2.63 8/17/14 627,726 b 633,796 CIT Canada Equipment Receivables Trust, Ser. 2012-1A, Cl. A2 CAD 2.11 12/20/16 555,000 b 558,511 CNH Capital Canada Receivables Trust, Ser. 2011-1A, Cl. A2 CAD 2.34 7/17/17 755,000 b 765,649 Ford Auto Securitization Trust, Ser. 2011-R3A, Cl. A2 CAD 1.96 7/15/15 403,634 b 407,116 Ford Auto Securitization Trust, Ser. 2012-R1, Cl. A2 CAD 2.02 3/15/16 550,000 555,148 Ford Auto Securitization Trust, Ser. 2011-R1A, Cl. A2 CAD 2.43 11/15/14 297,426 b 300,228 Ford Auto Securitization Trust, Ser. 2010-R3A, Cl. A3 CAD 2.71 9/15/15 150,000 b 152,677 MEG Energy, Gtd. Notes 6.38 1/30/23 260,000 b 272,350 Province of British Columbia, Sr. Unscd. Bonds CAD 2.70 12/18/22 450,000 454,207 Province of Ontario Canada, Bonds CAD 4.40 3/8/16 1,200,000 1,312,026 Rogers Communications, Gtd. Notes CAD 6.56 3/22/41 340,000 430,156 Videotron, Gtd. Notes 5.00 7/15/22 270,000 284,513 Chile—2.3% Banco Santander Chile, Sr. Unscd. Notes 3.88 9/20/22 195,000 b 200,390 Cencosud, Gtd. Notes 4.88 1/20/23 200,000 b 205,588 Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 541,000,000 1,265,629 CODELCO, Sr. Unscd. Notes 3.88 11/3/21 240,000 b 262,711 Empresa Nacional de Petroleo, Sr. Unscd. Notes 4.75 12/6/21 245,000 b 263,773 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Chile (continued) Telefonica Chile, Sr. Unscd. Notes 3.88 10/12/22 250,000 b 250,815 China—.2% Baidu, Sr. Unscd. Notes 3.50 11/28/22 210,000 Colombia—.2% Bancolombia, Sub. Notes 5.13 9/11/22 210,000 Denmark—.8% Denmark Government, Bonds DKK 0.10 11/15/23 4,355,000 e France—5.0% AXA, Jr. Sub. Notes EUR 5.78 7/29/49 450,000 c 586,365 AXA, Jr. Sub. Notes EUR 6.21 10/29/49 95,000 c 123,014 BNP Paribas, Sr. Unscd. Notes 2.38 9/14/17 915,000 929,156 French Government, Bonds EUR 4.50 4/25/41 1,255,000 2,139,797 GDF Suez, Sr. Unscd. Notes 1.63 10/10/17 245,000 b 245,222 Pernod-Ricard, Sr. Unscd. Bonds EUR 5.00 3/15/17 100,000 151,252 Societe Generale, Gtd. Notes 2.75 10/12/17 1,130,000 1,150,743 Germany—1.7% Allianz, Sub. Notes EUR 5.63 10/17/42 400,000 c 598,240 Conti-Gummi Finance, Sr. Scd. Bonds EUR 7.13 10/15/18 250,000 b 353,460 Daimler, Sr. Unscd. Notes EUR 4.63 9/2/14 150,000 210,886 German Government, Bonds EUR 3.25 7/4/42 135,000 222,303 Techem, Sr. Scd. Notes EUR 6.13 10/1/19 100,000 b 142,225 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Germany (continued) Unitymedia Hessen, Sr. Scd. Notes EUR 7.50 3/15/19 175,000 b 253,514 Iceland—.5% Iceland Government, Unscd. Notes 4.88 6/16/16 525,000 Ireland—2.1% Ardagh Packaging Finance, Sr. Scd. Notes EUR 7.38 10/15/17 105,000 151,554 Bank of Ireland, Gov’t Gtd. Notes EUR 4.00 1/28/15 910,000 1,231,191 Irish Government, Unscd. Bonds EUR 5.50 10/18/17 275,000 399,195 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 5.13 9/15/18 100,000 b 139,718 Smurfit Kappa Acquistions, Sr. Scd. Notes EUR 7.75 11/15/19 175,000 b 256,633 Italy—8.9% Enel Finance International, Gtd. Notes 5.13 10/7/19 155,000 b 164,048 Intesa Sanpaolo, Sr. Unscd. Notes EUR 4.13 9/19/16 100,000 138,056 Intesa Sanpaolo, Sr. Unscd. Notes EUR 5.00 2/28/17 500,000 714,205 Italian Government, Bonds EUR 5.00 9/1/40 195,000 257,901 Italian Government, Unscd. Bonds EUR 4.75 6/1/17 4,525,000 6,364,601 Italian Government, Unscd. Bonds EUR 5.50 9/1/22 620,000 888,369 Telecom Italia, Sr. Unscd. Notes GBP 7.38 12/15/17 350,000 644,829 Telecom Italia Capital, Gtd. Notes 7.18 6/18/19 190,000 221,445 Japan—5.4% Development Bank of Japan, Gov’t Gtd. Notes JPY 1.05 6/20/23 11,000,000 129,214 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Japan (continued) Development Bank of Japan, Gov’t. Gtd. Bonds JPY 1.70 9/20/22 263,000,000 3,298,290 Japanese Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 93,000,000 f 1,142,150 Japanese Government, Sr. Unscd. Bonds, Ser. 11 JPY 1.70 6/20/33 79,750,000 909,695 Japanese Government, Sr. Unscd. Bonds, Ser. 106 JPY 2.20 9/20/28 16,200,000 207,433 Kazakhstan—.6% Development Bank of Kazakhstan, Sr. Unscd. Notes 4.13 12/10/22 240,000 b 243,000 Kazakhstan Temir Zholy Finance, Gtd. Notes 6.95 7/10/42 350,000 b 441,000 Mexico—1.5% Comision Federal de Electricidad, Sr. Unscd. Notes 5.75 2/14/42 360,000 b 411,300 Mexican Government, Bonds, Ser. M 30 MXN 8.50 11/18/38 9,090,000 892,173 Mexichem, Sr. Unscd. Notes 4.88 9/19/22 200,000 b 216,000 Southern Copper, Sr. Unscd. Notes 3.50 11/8/22 85,000 87,230 Mongolia—.2% Mongolian Government, Sr. Unscd. Notes 4.13 1/5/18 200,000 b Netherlands—4.2% ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 500,000 b 546,608 E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 175,000 276,210 ELM, Jr. Sub. Notes EUR 5.25 5/29/49 450,000 c 611,192 Elsevier Finance, Sr. Unscd. Notes EUR 6.50 4/2/13 150,000 200,939 Heineken, Sr. Notes 0.80 10/1/15 375,000 b 375,956 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Netherlands (continued) Iberdrola International, Gtd. Notes EUR 4.50 9/21/17 100,000 144,092 ING Bank, Covered Notes EUR 3.63 8/31/21 170,000 258,350 Rabobank Nederland, Sr. Unscd. Notes EUR 3.88 4/20/16 350,000 505,660 Rabobank Nederland, Sub. Notes EUR 3.75 11/9/20 50,000 70,661 Repsol International Finance, Gtd. Notes EUR 4.38 2/20/18 200,000 284,029 Repsol International Finance, Gtd. Notes EUR 4.88 2/19/19 200,000 290,569 RWE Finance, Gtd. Notes EUR 6.63 1/31/19 150,000 256,022 UPCB Finance VI, Sr. Scd. Notes 6.88 1/15/22 300,000 b 326,250 Ziggo Bond, Gtd. Notes EUR 8.00 5/15/18 180,000 b 262,540 New Zealand—2.3% New Zealand Government, Sr. Unscd. Bonds, Ser. 1217 NZD 6.00 12/15/17 2,550,000 Norway—1.3% DNB Boligkreditt, Covered Bonds EUR 3.38 1/20/17 590,000 860,834 Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 900,000 185,100 Statoil, Gtd. Notes 4.25 11/23/41 350,000 378,173 Peru—.6% BBVA Banco Continental, Sr. Unscd. Notes 5.00 8/26/22 40,000 b 42,800 Corp Financiera de Desarrollo, Sr. Unscd. Notes 4.75 2/8/22 200,000 b 220,500 Peruvian Government, Sr. Unscd. Notes PEN 6.95 8/12/31 710,000 b 350,591 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Philippines—.2% Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 7,000,000 Poland—.5% Polish Government, Sr. Unscd. Notes 5.00 3/23/22 480,000 Slovakia—3.4% Slovakian Government, Bonds, Ser. 213 EUR 3.50 2/24/16 700,000 1,002,323 Slovakian Government, Bonds, Ser. 214 EUR 4.00 4/27/20 65,000 97,001 Slovakian Government, Sr. Unsub. Notes EUR 4.00 3/26/21 720,000 1,083,174 Slovakian Government, Sr. Unscd. Notes EUR 4.38 1/21/15 405,000 576,975 Slovakian Government, Sr. Unscd. Notes 4.38 5/21/22 775,000 b 848,098 Slovenia—.7% Slovenian Government, Sr. Unscd. Notes 5.50 10/26/22 675,000 b South Africa—2.3% South African Government, Bonds, Ser. R209 ZAR 6.25 3/31/36 14,930,000 1,431,271 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 7,130,000 780,712 Transnet SOC, Sr. Unscd. Notes 4.00 7/26/22 225,000 b 226,969 South Korea—.7% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 155,000 208,890 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 535,000 542,977 Spain—8.5% Banco Santander, Covered Bonds EUR 4.63 1/20/16 700,000 975,900 BBVA Senior Finance, Gtd. Notes EUR 4.38 9/21/15 400,000 541,511 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Spain (continued) BBVA US Senior, Gtd. Notes 4.66 10/9/15 610,000 625,848 Iberdrola Finanzas, Gtd. Notes EUR 3.50 10/13/16 500,000 691,966 Santander International Debt, Gtd. Notes EUR 4.00 3/27/17 700,000 946,774 Spanish Government, Sr. Unsub. Bonds EUR 4.70 7/30/41 250,000 282,808 Spanish Government, Sr. Unsub. Bonds EUR 5.85 1/31/22 1,100,000 1,517,219 Spanish Government, Unscd. Bonds EUR 3.40 4/30/14 1,825,000 2,438,167 Telefonica Emisiones, Gtd. Notes GBP 5.38 2/2/18 530,000 909,446 Supranational—1.1% Corporacion Andina de Fomento, Sr. Unscd. Notes 3.75 1/15/16 260,000 275,679 Eurasian Development Bank, Sr. Unscd. Notes 4.77 9/20/22 215,000 b 223,385 European Investment Bank, Sr. Unscd. Notes JPY 1.90 1/26/26 58,000,000 702,269 Sweden—2.1% Swedish Government, Bonds, Ser. 3105 SEK 3.50 12/1/15 8,000,000 g 1,670,568 Swedish Government, Bonds, Ser. 3102 SEK 4.00 12/1/20 2,000,000 g 519,376 Switzerland—.7% Credit Suisse, Covered Notes EUR 2.13 1/18/17 500,000 Thailand—.2% Bangkok Bank, Sr. Unscd. Notes 2.75 3/27/18 245,000 b Turkey—1.2% Turkish Government, Bonds TRY 3.00 2/23/22 1,780,000 h The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom—11.8% Abbey National Treasury Services, Covered Bonds EUR 3.63 9/8/17 350,000 507,801 ArcelorMittal, Sr. Unscd. Bonds 10.35 6/1/19 500,000 c 600,412 ArcelorMittal, Sr. Unsub. Notes EUR 5.88 11/17/17 105,000 c 149,586 ArcelorMittal, Sr. Unscd. Notes 6.75 2/25/22 230,000 c 241,801 Barclays Bank, Covered Notes EUR 2.13 9/8/15 350,000 475,546 BP Capital Markets, Gtd. Notes 2.25 11/1/16 120,000 124,961 E-Carat, Ser. 2012-1, Cl. A GBP 1.30 6/18/20 225,000 365,960 GlaxoSmithKline Capital, Gtd. Notes 0.75 5/8/15 485,000 487,652 Gracechurch Card Funding, Ser. 2012-1A, Cl. A2 EUR 0.91 2/15/17 320,000 b,c 426,808 HSBC Holdings, Sub. Notes EUR 6.25 3/19/18 50,000 79,309 Ineos Finance, Sr. Scd. Notes 7.50 5/1/20 200,000 b 210,500 Lloyds TSB Bank, Covered Bonds EUR 4.00 9/29/21 200,000 310,082 Lloyds TSB Bank, Covered Notes EUR 3.38 3/17/16 300,000 421,237 National Grid, Sr. Unscd. Notes EUR 5.00 7/2/18 175,000 275,275 Paragon Mortgages, Ser. 14A, Cl. A2C 0.51 9/15/39 574,709 b,c 508,307 Royal Bank of Scotland, Covered Notes EUR 3.00 9/8/16 265,000 372,280 Royal Bank of Scotland, Covered Notes EUR 3.88 10/19/21 400,000 613,479 Royal Bank of Scotland, Sr. Unscd. Notes EUR 4.75 5/18/16 150,000 220,411 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 235,000 c 277,154 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom (continued) Sasol Financing International, Gtd. Notes 4.50 11/14/22 300,000 302,625 United Kingdom Gilt, Bonds GBP 4.25 9/7/39 505,000 1,002,230 United Kingdom Gilt, Bonds GBP 4.25 12/7/40 1,535,000 3,050,044 United Kingdom Gilt, Bonds, Ser. 3MO GBP 1.88 11/22/22 575,000 i 1,428,536 United States—12.1% AbbVie, Gtd. Notes 1.75 11/6/17 575,000 b 581,928 Ally Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.45 5/15/14 18,823 18,839 Ally Financial, Gtd. Notes 4.50 2/11/14 100,000 103,125 Ally Financial, Gtd. Notes 5.50 2/15/17 360,000 386,890 Ally Master Owner Trust, Ser. 2011-5, Cl. A 0.86 6/15/15 450,000 c 450,675 American International Group, Sr. Unscd. Notes 4.88 6/1/22 245,000 280,234 Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 180,000 215,232 ARL First, Ser. 2012-1A, Cl. A1 1.96 12/15/42 275,000 b,c 278,094 Bank of America, Sr. Unscd. Notes 3.88 3/22/17 460,000 499,368 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 165,000 239,450 Capital One Financial, Sr. Unscd. Notes 1.00 11/6/15 400,000 398,927 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. D 3.52 8/8/16 220,000 220,879 CIT Group, Sr. Unscd. Notes 4.25 8/15/17 200,000 206,886 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 235,000 250,275 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Citigroup, Sr. Unscd. Notes 2.65 3/2/15 485,000 499,699 Comcast, Gtd. Notes 5.90 3/15/16 50,000 57,489 CVS Pass-Through Trust, Pass Thru Notes 5.77 1/10/33 209,932 b 248,309 DaVita HealthCare Partners, Gtd. Notes 5.75 8/15/22 50,000 52,938 Exelon Generation, Sr. Unscd Notes 4.25 6/15/22 550,000 b 572,993 Express Scripts Holding Gtd. Notes 2.10 2/12/15 245,000 b 249,699 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 220,000 226,268 Ford Motor Credit, Sr. Unscd. Notes 3.88 1/15/15 280,000 292,139 General Electric Capital, Sub. Notes 5.30 2/11/21 150,000 174,410 Holcim US Finance Sarl & Cie, Gtd. Notes 6.00 12/30/19 265,000 b 301,006 Hyundai Capital America, Gtd. Notes 4.00 6/8/17 220,000 b 237,681 JPMorgan Chase Bank, Sub. Notes EUR 4.38 11/30/21 300,000 c 420,109 JPMorgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. AM 5.88 2/12/51 235,000 c 273,861 Lamar Media, Gtd. Notes 5.88 2/1/22 155,000 168,950 Levi Strauss & Co., Sr. Unscd. Notes EUR 7.75 5/15/18 75,000 106,917 LyondellBasell Industries, Sr. Unscd. Notes 5.00 4/15/19 250,000 277,500 Metropolitan Life Global Funding I, Sr. Scd. Notes 2.00 1/9/15 265,000 b 272,285 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) MGM Resorts International, Gtd. Notes 7.75 3/15/22 245,000 263,375 NBCUniversal Media, Sr. Unscd. Notes 4.38 4/1/21 55,000 61,892 Peabody Energy, Gtd. Notes 6.00 11/15/18 240,000 256,200 Peabody Energy, Gtd. Notes 6.25 11/15/21 115,000 122,763 PepsiCo, Sr. Unscd. Notes 0.80 8/25/14 300,000 301,688 Plains All American Pipeline, Sr. Unscd. Notes 5.00 2/1/21 275,000 319,086 Prudential Financial, Notes 5.38 6/21/20 100,000 117,086 Puget Energy, Sr. Scd. Notes 6.00 9/1/21 100,000 110,465 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. B 2.72 5/15/16 170,000 174,410 Sealed Air, Sr. Unscd. Notes 6.50 12/1/20 100,000 b 108,500 SLM, Sr. Unscd. Notes 7.25 1/25/22 330,000 365,475 Structured Asset Securities Corporation, Ser. 2006-AM1, Cl. A4 0.37 4/25/36 309,697 c 271,637 Unit, Gtd. Notes 6.63 5/15/21 255,000 b 262,969 Ventas Realty, Gtd. Notes 4.25 3/1/22 110,000 116,866 Watson Pharmaceuticals, Sr. Unscd. Notes 3.25 10/1/22 140,000 143,210 Wells Fargo & Co. Sr. Unscd. Notes 2.63 12/15/16 420,000 443,671 WM Covered Bond Program, Covered Notes EUR 4.00 11/26/16 285,000 419,578 The Fund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) WM Wrigley Jr., Sr. Scd. Notes 3.70 6/30/14 170,000 b 176,018 Xerox, Sr. Unscd. Notes 1.13 5/16/14 125,000 c 124,781 Venezuela—.4% Petroleos de Venezuela, Gtd. Notes 8.50 11/2/17 450,000 Total Bonds And Notes (cost $95,851,258) Face Amount Covered by Options Purchased—.3% Contracts ($) Value ($) Call Options—.1% Australian Dollar, February 2013 @ $1.01 2,300,000 j 6,789 South Korean Won, March 2013 @ $1,100 2,200,000 j 7,157 Euro, June 2013 @ $1.31 2,700,000 j 53,546 10-Year USD LIBOR-BBA, June 2023 @ $1.89 5,400,000 j 76,646 Put Options—.2% Euro, June 2013 @ $1.31 2,700,000 j 77,217 10-Year USD LIBOR-BBA, June 2023 @ $1.89 5,400,000 j 118,257 Total Options Purchased (cost $371,033) Principal Short -Term Investments—2.7% Amount ($) Value ($) U.S. Treasury Bills; 0.12%, 2/7/13 (cost $2,854,633) 2,855,000 k 20 Other Investment—.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $349,796) 349,796 l Total Investments (cost $99,426,720) % Liabilities, Less Cash and Receivables %) ) Net Assets % BBA—British Bankers Association LIBOR—London Interbank Offered Rate USD—U.S. Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar BRL—Brazilian Real CAD—Canadian Dollar CLP—Chilean Peso DKK—Danish Krone EUR—Euro GBP—British Pound JPY—JapaneseYen MXN—Mexican New Peso NOK—Norwegian Krone NZD—New Zealand Dollar PEN—Peruvian Nuevo Sol PHP—Philippine Peso SEK—Swedish Krona TRY—Turkish Lira ZAR—South African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At December 31, 2012, these securities were valued at $19,360,981 or 18.3% of net assets. c Variable rate security—interest rate subject to periodic change. d Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. e Principal amount for accrual purposes is periodically adjusted based on changes in the Danish Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. g Principal amount for accrual purposes is periodically adjusted based on changes in the Swedish Consumer Price Index. h Principal amount for accrual purposes is periodically adjusted based on changes in the Turkish Consumer Price Index. i Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. j Non-income producing security. k Held by or on behalf of a counterparty for open financial futures positions. l Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Foreign/Governmental 52.1 Short-Term/Money Market Investment 3.0 Corporate Bonds 38.4 Options Purchased .3 Asset/Commerical/ Residential Mortgage-Backed 7.2 † Based on net assets. See notes to financial statements. The Fund 21 STATEMENT OF FINANCIAL FUTURES December 31, 2012 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 12/31/2012 ($) Financial Futures Long Canadian 10 Year Bonds 19 2,588,982 March 2013 (2,147 ) Euro-Bund 1 192,239 March 2013 1,596 Japanese 10 Year Bonds 12 19,897,270 March 2013 (101,893 ) Long Gilt 41 7,920,402 March 2013 31,224 U.S. Treasury 5 Year Notes 22 2,737,075 March 2013 5,959 Financial Futures Short Euro-Bobl 4 (674,868 ) March 2013 (4,347 ) Euro-Schatz 30 (4,389,916 ) March 2013 (5,574 ) U.S. Treasury 2 Year Notes 22 (4,850,313 ) March 2013 (1,038 ) U.S. Treasury 10 Year Notes 60 (7,966,875 ) March 2013 24,376 U.S. Treasury 30 Year Bonds 11 (1,622,500 ) March 2013 27,655 Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. 22 STATEMENT OF ASSETS AND LIABILITIES December 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments—Note 1(c): Unaffiliated issuers 99,076,924 106,343,105 Affiliated issuers 349,796 349,796 Cash 34,057 Cash denominated in foreign currencies 831,162 830,232 Dividends and interest receivable 1,285,173 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 620,316 Unrealized appreciation on swap contracts—Note 4 216,157 Receivable for investment securities sold 136,663 Receivable for shares of Beneficial Interest subscribed 36,615 Receivable for futures variation margin—Note 4 14,143 Prepaid expenses 28,802 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 52,852 Due to Administrator—Note 3(a) 9,211 Payable for shares of Beneficial Interest redeemed 2,675,892 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 502,221 Unrealized depreciation on swap contracts—Note 4 450,750 Payable for investment securities purchased 369,471 Accrued expenses 171,452 Net Assets ($) Composition of Net Assets ($): Paid-in capital 96,949,335 Accumulated distribution in excess of investment income—net (761,094 ) Accumulated net realized gain (loss) on investments 2,330,055 Accumulated net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions [including ($24,189) net unrealized (depreciation) on financial futures] 7,144,914 Net Assets ($) Class I Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 5,099,990 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 23 STATEMENT OF OPERATIONS Year Ended December 31, 2012 Investment Income ($): Income: Interest 3,406,666 Dividends; Affiliated issuers 2,496 Total Income Expenses: Investment advisory fee—Note 3(a) 416,283 Professional fees 154,651 Administration fee—Note 3(a) 104,071 Shareholder servicing costs—Note 3(c) 74,360 Prospectus and shareholders’ reports 34,495 Custodian fees—Note 3(c) 24,947 Registration fees 20,163 Trustees’ fees and expenses—Note 3(d) 7,543 Administrative service fees—Note 3(b) 1,079 Loan commitment fees—Note 2 863 Interest expense—Note 2 320 Miscellaneous 61,262 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (15 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 3,972,785 Net realized gain (loss) on financial futures (33,216 ) Net realized gain (loss) on options transactions 27,050 Net realized gain (loss) on swap transactions (61,697 ) Net realized gain (loss) on forward foreign currency exchange contracts (490,588 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 3,755,983 Net unrealized appreciation (depreciation) on financial futures 43,510 Net unrealized appreciation (depreciation) on options transactions (31,421 ) Net unrealized appreciation (depreciation) on swap transactions 87,832 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 483,268 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 24 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2012 2011 Operations ($): Investment income—net 2,509,140 2,856,718 Net realized gain (loss) on investments 3,414,334 (1,055,377 ) Net unrealized appreciation (depreciation) on investments 4,339,172 30,095 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (3,307,871 ) (4,918,206 ) Net realized gain on investments — (425,653 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold 38,297,493 41,684,329 Dividends reinvested 3,192,267 5,121,013 Cost of shares redeemed (34,359,038 ) (57,681,797 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 91,577,713 105,966,591 End of Period Undistributed (distributions in excess of) investment income—net (761,094 ) 223,854 Capital Share Transactions (Shares): Shares sold 1,923,246 2,106,059 Shares issued for dividends reinvested 160,205 262,141 Shares redeemed (1,705,827 ) (2,930,480 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended December 31, Class I Shares 2012 2011 2010 2009 a 2008 Per Share Data ($): Net asset value, beginning of period 19.39 20.05 19.94 18.95 18.57 Investment Operations: Investment income—net b .49 .56 .71 .74 .72 Net realized and unrealized gain (loss) on investments 1.49 (.19 ) .30 1.72 .75 Total from Investment Operations 1.98 .37 1.01 2.46 1.47 Distributions: Dividends from investment income—net (.65 ) (.95 ) (.90 ) (1.47 ) (1.09 ) Dividends from net realized gain on investments — (.08 ) — — — Total Distributions (.65 ) (1.03 ) (.90 ) (1.47 ) (1.09 ) Net asset value, end of period 20.72 19.39 20.05 19.94 18.95 Total Return (%) 10.41 1.88 5.15 13.86 8.08 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .86 .76 .72 .87 .80 Ratio of net expenses to average net assets .86 .76 .72 .80 .78 Ratio of net investment income to average net assets 2.41 2.82 3.49 3.88 3.84 Portfolio Turnover Rate 183.62 218.72 210.34 120.50 158 c Net Assets, end of period ($ x 1,000) 105,663 91,578 105,967 92,171 60,945 a Effective September 1, 2009, the fund’s shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended December 31, 2008 was 144%. See notes to financial statements. 26 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus/Standish International Fixed Income Fund (the “fund”) is a separate non-diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company offering eleven series, including the fund. The fund’s investment objective seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. Class I shares are sold primarily to bank trust departments and other financial service providers, (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution and bear no distribution or service fees. Class I shares are offered without a front end sales charge or contingent deferred sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. 28 Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter are valued at the mean between the bid and asked price.These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. These securities are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 6,781,249 — Commercial Mortgage-Backed — 273,861 — Corporate Bonds † — 40,551,936 — Foreign Government — 55,033,220 — 30 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) (continued) Mutual Funds 349,796 — — Residential Mortgage-Backed — 508,307 — U.S. Treasury — 2,854,920 — Other Financial Instruments: Financial Futures †† 90,810 — — Forward Foreign Currency Exchange Contracts †† — 620,316 — Options Purchased — 339,612 — Swaps †† — 216,157 — Liabilities ($) Other Financial Instruments: Financial Futures †† (114,999 ) — — ) Forward Foreign Currency Exchange Contracts †† — (502,221 ) — ) Swaps †† — (450,750 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At December 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended December 31, 2012 were as follows: Affiliated Investment Value Value Net Company 12/31/2011 ($) Purchases ($) Sales ($) 12/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 6,104,207 72,769,152 78,523,563 349,796 .3 (e) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry or country. 32 Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) At December 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $2,620,185, undistributed capital gains $222,511 and unrealized appreciation $5,871,179. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2012 and December 31, 2011 were as follows: ordinary income $3,307,871 and $4,918,313 and long-term capital gains $0 and $425,546, respectively. During the period ended December 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for pay-down gains and losses on mortgage-backed securities, foreign currency transactions, amortization of premiums, swap periodic payments and consent fees, the fund decreased accumulated undistributed investment income-net by $186,217 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. (h) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”). ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods.At this 34 time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A. was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2012, was approximately $27,600 with a related weighted average annualized interest rate of 1.16%. NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .40% of the value of the fund’s average daily net assets and is payable monthly. The fund has an Accounting and Administration Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative and accounting services for the fund. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities equipment.The fee is based on the fund’s average daily net assets and computed at the following annual rates: .10% of the first $500 million, .065% of the next $500 million and .02% in excess of $1 billion. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services.The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to Administration Agreement, the fund was charged $104,071 during the period December 31, 2012. (b) The fund pays administrative service fees. These fees are paid to affiliated or unaffiliated retirement plans, omnibus accounts and platform administrators and other entities (“Plan Administrators”) that provide record keeping and/or other administrative support services to accounts, retirement plans and their participants. As compensation for such services, the fund pays each Plan Administrator an administrative service fee an amount of up to .15% (on an annualized basis) of the fund’s average daily net assets attributable to fund shares that are held in accounts serviced by such Plan Administrators. During the period ended December 31, 2012, the fund was charged $1,079 for administrative service fees.The fund’s adviser or its affiliates may pay additional compensation from their own resources to Plan Administrators and other entities for administrative services, as well as for marketing or other distribution related services. These payments may provide an incentive for these entities to actively promote the fund or cooperate with the Distributor’s promotional efforts. (c) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. 36 During the period ended December 31, 2012, the fund was charged $3,989 for transfer agency services and $65 for cash management services. Cash management fees were partially offset by earnings credits of $8.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2012, the fund was charged $24,947 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2012, the fund was charged $185 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $7. During the period ended December 31, 2012, the fund was charged $8,783 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $36,843, custodian fees $11,000, Chief Compliance Officer fees $3,981 and transfer agency fees $1,028. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, forward contracts, financial futures, options transactions and swap transactions, during the period ended December 31, 2012, amounted to $191,358,071 and $181,532,140, respectively. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended December 31, 2012 is discussed below. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of December 31, 2012 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 501,870 Interest rate risk (550,422 ) Foreign exchange risk 765,025 Foreign exchange risk 6 (502,221 ) Credit risk — Credit risk 4 (15,327 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in Investments in securities—Unaffiliated issuers, at value. 3 Unrealized appreciation on swap contracts. 4 Unrealized depreciation on swap contracts. 5 Unrealized appreciation on forward foreign currency exchange contracts. 6 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended December 31, 2012 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 7 Transactions 8 Contracts 9 Transactions 10 Total Interest rate (33,216 ) 27,050 — (57,030 ) ) Foreign exchange — — (490,588 ) — ) Credit — — — (4,667 ) ) Total ) 38 Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 11 Transactions 12 Contracts 13 Transactions 14 Total Interest rate 43,510 (6,518 ) — 103,159 Foreign exchange — (24,903 ) 483,268 — Credit — — — (15,327 ) ) Total ) Statement of Operations location: 7 Net realized gain (loss) on financial futures. 8 Net realized gain (loss) on options transactions. 9 Net realized gain (loss) on forward foreign currency exchange contracts. 10 Net realized gain (loss) on swap transactions. 11 Net unrealized appreciation (depreciation) on financial futures. 12 Net unrealized appreciation (depreciation) on options transactions. 13 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 14 Net unrealized appreciation (depreciation) on swap transactions. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default. Financial futures open at December 31, 2012 are set forth in the Statement of Financial Futures. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates and foreign currencies, or as a substitute for an investment.The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related pre- 40 miums received. The Statement of Operations reflects the following: any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction: The following summarizes the fund’s call/put options written during the period ended December 31, 2012: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2011 — — Contracts written 116,000 32,393 Contracts terminated: Contracts closed 116,000 32,393 7,830 24,563 Contracts outstanding December 31, 2012 — — Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at December 31, 2012: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring: 1/3/2013 a 2,170,000 1,028,680 1,059,341 30,661 2/4/2013 b 2,635,000 1,249,941 1,280,810 30,869 Japanese Yen, Expiring 1/7/2013 c 19,806,367 230,172 228,619 (1,553 ) Mexican New Peso, Expiring 1/29/2013 d 14,110,000 1,104,510 1,088,522 (15,988 ) Singapore Dollar, Expiring 1/29/2013 a 1,280,000 1,049,865 1,047,774 (2,091 ) Sales: Proceeds ($) Australian Dollar, Expiring 1/29/2013 a 2,435,000 2,566,064 2,522,840 43,224 Brazilian Real, Expiring 1/3/2013 a 2,170,000 1,061,904 1,059,341 2,563 British Pound, Expiring: 1/29/2013 a 1,280,000 2,068,966 2,079,111 (10,145 ) 1/29/2013 e 925,000 1,491,831 1,502,482 (10,651 ) 1/29/2013 f 1,290,000 2,085,066 2,095,354 (10,288 ) 1/29/2013 g 1,330,000 2,150,211 2,160,326 (10,115 ) Canadian Dollar, Expiring 1/29/2013 f 6,745,000 6,859,031 6,776,662 82,369 Chilean Peso, Expiring 1/29/2013 h 595,890,000 1,249,900 1,239,401 10,499 Danish Krone, Expiring 1/29/2013 b 4,710,000 826,249 833,660 (7,411 ) Euro, Expiring: 1/2/2013 i 2,470 3,264 3,260 4 1/29/2013 a 4,755,000 6,226,910 6,277,999 (51,089 ) 1/29/2013 b 3,210,000 4,200,291 4,238,144 (37,853 ) 1/29/2013 c 5,445,000 7,105,888 7,189,001 (83,113 ) 1/29/2013 e 2,990,000 3,909,755 3,947,679 (37,924 ) 1/29/2013 f 4,420,000 5,790,067 5,835,700 (45,633 ) 1/29/2013 g 5,350,000 7,005,183 7,063,574 (58,391 ) 1/29/2013 j 3,960,000 5,173,780 5,228,365 (54,585 ) 42 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Japanese Yen, Expiring: 1/29/2013 c 117,230,000 1,402,658 1,353,483 49,175 1/29/2013 e 153,530,000 1,833,090 1,772,586 60,504 1/29/2013 f 145,075,000 1,744,319 1,674,969 69,350 1/29/2013 g 145,045,000 1,746,899 1,674,622 72,277 1/29/2013 h 103,960,000 1,251,901 1,200,274 51,627 1/29/2013 i 174,475,000 2,100,628 2,014,407 86,221 New Zealand Dollar, Expiring 1/29/2013 a 2,920,000 2,434,077 2,408,408 25,669 Norwegian Krone, Expiring 1/29/2013 b 840,000 149,388 150,970 (1,582 ) Peruvian Nuevo Sol, Expiring 1/29/2013 k 710,000 276,291 277,632 (1,341 ) South African Rand, Expiring 1/29/2013 f 19,320,000 2,225,522 2,269,280 (43,758 ) Swedish Krona, Expiring 1/29/2013 b 14,700,000 2,240,092 2,258,802 (18,710 ) Turkish Lira, Expiring 1/29/2013 d 2,190,000 1,227,785 1,222,481 5,304 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Goldman Sachs b Morgan Stanley c UBS d JP Morgan Chase & Co. e Commonwealth Bank of Australia f Credit Suisse First Boston g Deutsche Bank h Barclays Bank i Bank of America j Royal Bank of Scotland k Citigroup The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount.The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap contracts in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. The fund’s maximum risk of loss from counterparty credit risk is the discounted value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement 44 between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at December 31, 2012: Unrealized Notional Reference (Pay)/Receive Appreciation Amount ($) Entity/Currency Counterparty Fixed Rate (%) Expiration (Depreciation) ($) 2,410,000 USD—6 Month Libor Citibank (3.68 ) 5/5/2020 (413,053 ) 10,100,000 USD—6 Month Libor JP Morgan (1.76 ) 11/8/2022 (3,709 ) 7,300,000 USD—6 Month Libor Citibank (0.84 ) 11/8/2022 (18,661 ) 3,100,000 EUR—1 Year Libor JP Morgan 1.91 11/4/2016 216,157 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring.The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument.The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. The following summarizes open credit default swaps entered into by the fund at December 31, 2012: Upfront (Pay) Implied Premiums Reference Notional Receive Credit Market Received Unrealized Obligation Amount ($) 2 Fixed Rate (%) Spread (%) 3 Value ($) (Paid) ($) (Depreciation) ($) Purchase Contract: 1 Dow Jones CDX.NA.HY.19 Index 12/20/2017 † 2,100,000 a (5.00) 4.87 (15,326.99) — † Expiration Date Counterparty: a JP Morgan 1 If the fund is a buyer of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) receive from the seller of protection an amount equal to the notional amount of the swap and deliver the reference obligation or (ii) receive a settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. 2 The maximum potential amount the fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of the swap agreement. 3 Implied credit spreads, represented in absolute terms, utilized in determining the market value as of the period end serve as an indicator of the current status of the payment/performance risk and represent the likelihood of risk of default for the credit derivative.The credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement.Wider credit spreads represent a deterioration of the referenced entity’s credit soundness and a greater likelihood of risk of default or other credit event occurring as defined under the terms of the agreement.A credit spread identified as Defaulted indicates a credit event has occurred for the referenced entity. 46 GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties.All required disclosures have been made and are incorporated within the current period as part of the Notes to the Statement of Investments and disclosures within this Note: The following summarizes the average market value of derivatives outstanding during the period ended December 31, 2012: Average Market Value ($) Interest rate futures contracts 48,417,399 Interest rate options contracts 16,526 Foreign currency options contracts 12,020 Forward contracts 79,320,255 The following summarizes the average notional value of swap contracts outstanding during the period ended December 31, 2012: Average Notional Value ($) Interest rate swap contracts 9,089,239 Credit default swap contracts 161,538 At December 31, 2012, the cost of investments for federal income tax purposes was $99,511,790; accordingly, accumulated net unrealized appreciation on investments was $7,181,111, consisting of $7,531,370 gross unrealized appreciation and $350,259 gross unrealized depreciation. NOTE 5—Plan of Reorganization: On July 25-26, 2012, the Board, on behalf of both the fund and Dreyfus/Standish Global Fixed Income Fund (the “Acquiring Fund”), approved a Plan of Reorganization.The merger was approved by the The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) shareholders of the fund at a meeting held on November 15, 2012 and the merger occurred on January 25, 2013.The merger provided for the fund to transfer all of its assets, subject to its liabilities, to the Acquiring Fund in exchange for a number of Class I shares of the Acquiring Fund of equal value to the assets less liabilities of the fund. The Acquiring Fund’s Class I shares were distributed to the fund’s shareholders on a pro rata basis in liquidation of the fund.The fund was closed to new investors on August 27, 2012. 48 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of Dreyfus/Standish International Fixed Income Fund We have audited the accompanying statement of assets and liabilities of Dreyfus/Standish International Fixed Income Fund (the “Fund”), a series of Dreyfus Investment Funds, including the statements of investments and financial futures as of December 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for year ended December 31, 2008 were audited by other independent registered public accountants whose report thereon, dated February 27, 2009, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/Standish International Fixed Income Fund as of December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 28, 2013 The Fund 49 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund reports the maximum amount allowable but not less than 11.17% as interest-related dividends in accordance with Sections 871(k)(1) and 881(e) of the Internal Revenue Code. 50 BOARD MEMBERS INFORMATION (Unaudited) The Fund 51 BOARD MEMBERS INFORMATION (Unaudited) (continued) 52 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 150 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. She is 50 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. She is 57 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. The Fund 53 OFFICERS OF THE FUND (Unaudited) (continued) RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 177 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 177 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 66 investment companies (comprised of 173 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. 54 NOTES For More Information Ticker Symbol: Class I: SDIFX Telephone Call your Financial Representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $103,210 in 2011 and $106,300 in 2012. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $13,170in 2011 and $13,560 in 2012. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2011 and $0 in 2012. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $7,650 in 2011and $7,890 in 2012. These services consisted of review or preparation of U.S. federal, state, local and excise tax returns. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2011 and $0 in 2012. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $0 in 2011 and $0 in 2012. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2011 and $0 in 2012. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $12,255,249 in 2011 and $12,372,510 in 2012. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5.Audit Committee of Listed Registrants. Not applicable. Item 6.Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8.Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9.Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: February 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: February 26, 2013 By: /s/ James Windels James Windels, Treasurer Date: February 26, 2013 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) Exhibit (a)(1) [ INSERT CODE OF ETHICS] Exhibit A Persons Covered by the Code of Ethics Bradley J. Skapyak President (Principal Executive Officer) James Windels Treasurer (Principal Financial and Accounting Officer) Revised as of January 1, 2010
